                Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 1 of 59



                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION
                                                           )
       In re:                                              ) Chapter 11
                                                           )
       BELK, INC., et al.,1                                ) Case No. 21-30630 (MI)
                                                           )
                               Debtors.                    ) (Jointly Administered)
                                                           )
                       JOINT PREPACKAGED PLAN OF REORGANIZATION OF
                      BELK, INC. AND ITS DEBTOR AFFILIATES PURSUANT TO
                CHAPTER 11 OF THE BANKRUPTCY CODE (TECHNICAL MODIFICATIONS)

       THIS CHAPTER 11 PLAN IS BEING SOLICITED FOR ACCEPTANCE OR REJECTION IN
       ACCORDANCE WITH BANKRUPTCY CODE SECTION 1125 AND WITHIN THE MEANING
       OF BANKRUPTCY CODE SECTION 1126. THIS CHAPTER 11 PLAN WILL BE SUBMITTED
       TO THE BANKRUPTCY COURT FOR APPROVAL FOLLOWING SOLICITATION AND THE
       DEBTORS’ FILING FOR CHAPTER 11 BANKRUPTCY.

Kristhy M. Peguero (TX Bar No. 24102776)                Joshua A. Sussberg, P.C. (pro hac vice admission pending)
Matthew D. Cavenaugh (TX Bar No. 24062656)              Steven N. Serajeddini, P.C. (pro hac vice admission pending)
JACKSON WALKER L.L.P.                                   Matthew C. Fagen (pro hac vice admission pending)
1401 McKinney Street, Suite 1900                        KIRKLAND & ELLIS LLP
Houston, Texas 77010                                    KIRKLAND & ELLIS INTERNATIONAL LLP
Telephone:     (713) 752-4200                           601 Lexington Avenue
Facsimile:     (713) 752-4221                           New York, New York 10022
Email:         kpeguero@jw.com                          Telephone:      (212) 446-4800
               mcavenaugh@jw.com                        Facsimile:      (212) 446-4900
                                                        Email:          joshua.sussberg@kirkland.com
                                                                        steven.serajeddini@kirkland.com
                                                                        matthew.fagen@kirkland.com
Proposed Co-Counsel to the Debtors
and Debtors in Possession                               Proposed Co-Counsel to the Debtors
                                                        and Debtors in Possession




Dated: February 23, 2021




   1      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the
          Debtors’ proposed claims and noticing agent at https://cases.primeclerk.com/belk. The location of the
          Debtors’ service address is 2801 West Tyvola Road, Charlotte, North Carolina 28217.
            Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 2 of 59



                                                        TABLE OF CONTENTS


ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME,
             AND GOVERNING LAW ................................................................................................. 1
     A.      Defined Terms. ................................................................................................................... 1
     B.      Rules of Interpretation. ..................................................................................................... 15
     C.      Computation of Time. ....................................................................................................... 15
     D.      Governing Law. ................................................................................................................ 16
     E.      Reference to Monetary Figures. ........................................................................................ 16
     F.      Reference to the Debtors or the Reorganized Debtors. ..................................................... 16
     G.      Controlling Document. ..................................................................................................... 16
     H.      Consent Rights. ................................................................................................................. 16

ARTICLE II. ADMINISTRATIVE CLAIMS, PRIORITY CLAIMS, AND RESTRUCTURING
             EXPENSES ....................................................................................................................... 16
     A.      Administrative Claims. ..................................................................................................... 17
     B.      Professional Fee Claims.................................................................................................... 17
     C.      Priority Tax Claims. .......................................................................................................... 18
     D.      Payment of Restructuring Expenses. ................................................................................ 18

ARTICLE III. CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS .................... 18
     A.       Classification of Claims and Interests............................................................................... 18
     B.       Treatment of Claims and Interests. ................................................................................... 19
     C.       Special Provision Governing Unimpaired Claims. ........................................................... 23
     D.       Elimination of Vacant Classes. ......................................................................................... 23
     E.       Voting Classes; Presumed Acceptance by Non-Voting Classes. ...................................... 23
     F.       Intercompany Interests. ..................................................................................................... 23
     G.       Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy
              Code. ................................................................................................................................. 23
     H.       Controversy Concerning Impairment. .............................................................................. 23
     I.       Subordinated Claims. ........................................................................................................ 24

ARTICLE IV. MEANS FOR IMPLEMENTATION OF THE PLAN ....................................................... 24
     A.      General Settlement of Claims and Interests. ..................................................................... 24
     B.      Restructuring Transactions. .............................................................................................. 24
     C.      The Reorganized Debtors. ................................................................................................ 25
     D.      Sources of Consideration for Plan Distributions............................................................... 25
     E.      Corporate Existence. ......................................................................................................... 28
     F.      Vesting of Assets in the Reorganized Debtors.................................................................. 29
     G.      Cancellation of Existing Agreements and Interests. ......................................................... 29
     H.      Corporate Action............................................................................................................... 29
     I.      New Organizational Documents. ...................................................................................... 30
     J.      Directors and Officers of Reorganized Debtors. ............................................................... 30
     K.      Effectuating Documents; Further Transactions. ............................................................... 30
     L.      Certain Securities Law Matters ......................................................................................... 31
     M.      Section 1146 Exemption. .................................................................................................. 31
     N.      Employee Matters. ............................................................................................................ 31
     O.      Preservation of Causes of Action. ..................................................................................... 31
     P.      Closing the Chapter 11 Cases. .......................................................................................... 32



                                                                          ii
            Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 3 of 59



ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES ............. 32
     A.     Assumption and Rejection of Executory Contracts and Unexpired Leases. ..................... 32
     B.     Indemnification Obligations. ............................................................................................ 33
     C.     Cure of Defaults for Assumed Executory Contracts and Unexpired Leases. ................... 33
     D.     Insurance Policies. ............................................................................................................ 34
     E.     Reservation of Rights........................................................................................................ 34
     F.     Nonoccurrence of Effective Date...................................................................................... 34
     G.     Contracts and Leases Entered Into After the Petition Date. ............................................. 34

ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS ............................................................. 34
     A.      Timing and Calculation of Amounts to Be Distributed. ................................................... 34
     B.      Disbursing Agent. ............................................................................................................. 35
     C.      Rights and Powers of Disbursing Agent. .......................................................................... 35
     D.      Delivery of Distributions and Undeliverable or Unclaimed Distributions. ...................... 35
     E.      Manner of Payment. .......................................................................................................... 36
     F.      Compliance with Tax Requirements. ................................................................................ 36
     G.      Allocations. ....................................................................................................................... 36
     H.      No Postpetition Interest on Claims. .................................................................................. 36
     I.      Foreign Currency Exchange Rate. .................................................................................... 37
     J.      Setoffs and Recoupment. .................................................................................................. 37
     K.      Claims Paid or Payable by Third Parties. ......................................................................... 37

ARTICLE VII. PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED, AND
             DISPUTED CLAIMS ....................................................................................................... 38
     A.      Disputed Claims Process. ................................................................................................. 38
     B.      Allowance of Claims. ....................................................................................................... 38
     C.      Claims Administration Responsibilities. .......................................................................... 39
     D.      Adjustment to Claims or Interests without Objection. ...................................................... 39
     E.      Disallowance of Claims or Interests. ................................................................................ 39

ARTICLE VIII. SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS ............. 40
     A.      Discharge of Claims and Termination of Interests. .......................................................... 40
     B.      Release of Liens. .............................................................................................................. 40
     C.      Releases by the Debtors. ................................................................................................. 41
     D.      Releases by Holders of Claims and Interests. ............................................................... 42
     E.      Exculpation. ..................................................................................................................... 43
     F.      Injunction. ....................................................................................................................... 44
     G.      Setoff and Recoupment Rights Preserved......................................................................... 44
     H.      Protections Against Discriminatory Treatment................................................................. 44
     I.      Document Retention. ........................................................................................................ 44
     J.      Reimbursement or Contribution. ...................................................................................... 45

ARTICLE IX. CONDITIONS PRECEDENT TO CONSUMMATION OF THE PLAN ......................... 45
     A.      Conditions Precedent to the Effective Date. ..................................................................... 45
     B.      Waiver of Conditions. ....................................................................................................... 46
     C.      Effect of Failure of Conditions. ........................................................................................ 46

ARTICLE X. MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN ...................... 46
     A.     Modification and Amendments......................................................................................... 46
     B.     Effect of Confirmation on Modifications. ........................................................................ 47
     C.     Revocation or Withdrawal of Plan. ................................................................................... 47


                                                                        iii
            Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 4 of 59



ARTICLE XI. RETENTION OF JURISDICTION .................................................................................... 47

ARTICLE XII. MISCELLANEOUS PROVISIONS ................................................................................. 49
     A.      Immediate Binding Effect. ................................................................................................ 49
     B.      Additional Documents. ..................................................................................................... 49
     C.      Payment of Statutory Fees. ............................................................................................... 50
     D.      Statutory Committee and Cessation of Fee and Expense Payment................................... 50
     E.      Reservation of Rights........................................................................................................ 50
     F.      Successors and Assigns. ................................................................................................... 50
     G.      Notices. ............................................................................................................................. 50
     H.      Term of Injunctions or Stays............................................................................................. 53
     I.      Entire Agreement. ............................................................................................................. 53
     J.      Exhibits. ............................................................................................................................ 53
     K.      Nonseverability of Plan Provisions. .................................................................................. 53
     L.      Votes Solicited in Good Faith. .......................................................................................... 53
     M.      Closing of Chapter 11 Cases. ............................................................................................ 54
     N.      Waiver or Estoppel. .......................................................................................................... 54




                                                                         iv
         Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 5 of 59



                                            INTRODUCTION

         The Debtors propose this Plan for the resolution of the outstanding Claims against and Interests in
the Debtors pursuant to chapter 11 of the Bankruptcy Code. Capitalized terms used herein and not otherwise
defined have the meanings ascribed to such terms in Article I.A of this Plan. Although proposed jointly for
administrative purposes, the Plan constitutes a separate Plan for each Debtor for the resolution of
outstanding Claims and Interests pursuant to the Bankruptcy Code. Holders of Claims against or Interests
in the Debtors may refer to the Disclosure Statement for a discussion of the Debtors’ history, businesses,
assets, results of operations, historical financial information, and projections of future operations, as well
as a summary and description of this Plan, the Restructuring Transactions, and certain related matters. The
Debtors are the proponents of the Plan within the meaning of section 1129 of the Bankruptcy Code.

     ALL HOLDERS OF CLAIMS AGAINST OR INTERESTS IN THE DEBTORS, TO THE
EXTENT APPLICABLE, ARE ENCOURAGED TO READ THE PLAN AND THE DISCLOSURE
STATEMENT IN THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.

                                      ARTICLE I.
                       DEFINED TERMS, RULES OF INTERPRETATION,
                       COMPUTATION OF TIME, AND GOVERNING LAW

A.      Defined Terms.

        As used in this Plan, capitalized terms have the meanings set forth below.

         1.      “ABL Agent” means Bank of America, N.A., in its capacity as administrative agent and
collateral agent under the ABL Credit Agreement.

         2.     “ABL Credit Agreement” means that certain ABL Credit Agreement, dated as of
December 10, 2015, by and among Bear Parent Inc., Belk, as borrower, the guarantors thereunder, the ABL
Agent, Wells Fargo Bank, National Association, as syndication agent, and the ABL Lenders, as amended,
restated, amended and restated, supplemented or otherwise modified from time to time.

       3.       “ABL Facility” means the $900 million senior secured asset-based revolving credit facility
provided under the ABL Credit Agreement.

      4.     “ABL Facility Claim” means any and all Claims arising under, derived from, or based upon
the ABL Loan Documents including, without limitation, all Obligations (as defined in the ABL Credit
Agreement).

      5.      “ABL Lenders” means those banks, financial institutions, and other lenders party to the
ABL Credit Agreement from time to time, in their respective capacities thereunder.

         6.      “ABL Loan Documents” means, collectively, the ABL Credit Agreement and any
certificates, agreements, intercreditor agreements, security agreements, documents, or instruments
(including any amendments, restatements, supplements, or modifications of any of the foregoing) related
to or executed in connection with the ABL Credit Agreement.

       7.     “Ad Hoc Crossover Lender Group” means the ad hoc group of Consenting First Lien Term
Lenders and Consenting Second Lien Term Lenders represented by Willkie Farr & Gallagher LLP.
         Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 6 of 59



       8.      “Ad Hoc First Lien Term Lender Group” means the ad hoc group of Consenting First Lien
Term Lenders represented by O’Melveny & Myers LLP.

          9.      “Administrative Claim” means a Claim for costs and expenses of administration of the
Estates under sections 503(b), 507(a)(2), 507(b), or 1114(e)(2) of the Bankruptcy Code, including: (a) the
actual and necessary costs and expenses incurred on or after the Petition Date of preserving the Estates and
operating the businesses of the Debtors; (b) Allowed Professional Fee Claims in the Chapter 11 Cases; and
(c) all fees and charges assessed against the Estates under chapter 123 of title 28 of the United States Code,
28 U.S.C. §§ 1911-1930.

         10.     “Affiliate” means, with respect to any specified Entity, any person or other Entity directly
or indirectly controlling or controlled by or under direct or indirect common control with such specified
Entity. For purposes of this definition, “control” (including, with correlative meanings, the terms
“controlling,” “controlled by,” and “under common control with”), as used with respect to any Entity, shall
mean the possession, directly or indirectly, of the right or power to direct or cause the direction of the
management or policies of such Entity, whether through the ownership of voting securities, by agreement,
or otherwise.

         11.   “Agents” means any administrative agent, collateral agent, or similar Entity under any of
the ABL Credit Agreement, the First Lien Term Loan Documents, the Second Lien Term Loan Documents,
the New Credit Facilities Documents, and the New ABL Facility Documents, including any successors
thereto.

         12.    “Allowed” means, as to a Claim or an Interest, a Claim or an Interest allowed under the
Plan, under the Bankruptcy Code, or by a Final Order, as applicable. For the avoidance of doubt, (a) there
is no requirement to File a Proof of Claim (or move the Bankruptcy Court for allowance) to be an Allowed
Claim under the Plan, and (b) the Debtors may affirmatively determine to deem Unimpaired Claims
Allowed to the same extent such Claims would be allowed under applicable nonbankruptcy law.

        13.      “Avoidance Actions” means any and all actual or potential avoidance, recovery,
subordination, or other Claims, Causes of Action, or remedies that may be brought by or on behalf of the
Debtors or their Estates or other authorized parties in interest under the Bankruptcy Code or applicable non-
bankruptcy law, including Claims, Causes of Action, or remedies under sections 502, 510, 542, 544, 545,
547 through 553, and 724(a) of the Bankruptcy Code or under similar or related local, state, federal, or
foreign statutes and common law, including fraudulent transfer laws.

       14.   “Backstop Commitment” means the commitment of each Backstop Party as set forth in the
Backstop Commitment Letter.

        15.     “Backstop Commitment Letter” means that certain backstop commitment letter dated
January 26, 2021 (as may be amended or modified from time to time in accordance with the terms thereof),
pursuant to which each Backstop Party has agreed to backstop the New FLFO New Money Loans.

       16.     “Backstop Parties” means, collectively, each of the Lender Backstop Parties and the
Sponsor Backstop Party, in their capacity as parties to the Backstop Commitment Letter.

        17.     “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101–1532.

       18.      “Bankruptcy Court” means the United States Bankruptcy Court for the Southern District
of Texas.



                                                      2
          Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 7 of 59



        19.     “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure promulgated under
section 2075 of the Judicial Code and the general, local, and chambers rules of the Bankruptcy Court.

          20.    “Belk” means Belk, Inc., a Delaware corporation.

         21.     “Belk Acquiring Entities” means one or more new entities formed to acquire, directly or
indirectly, substantially all of the assets of the Debtors.

       22.     “Blackstone Credit” means, collectively, GSO Beacon Holdings LP, GSO Credit Alpha
Fund LP, and any Affiliate or transferee of any of the foregoing entities that hold Topco Equity Interests.

         23.    “Business Day” means any day, other than a Saturday, Sunday, or “legal holiday”
(as defined in Bankruptcy Rule 9006(a)).

         24.     “Cash” means cash and cash equivalents, including bank deposits, checks, and other
similar items in legal tender of the United States of America.

          25.     “Causes of Action” means any claims, cross claims, third-party claims, interests, damages,
judgments, remedies, causes of action, controversies, debts, demands, rights, actions, suits, obligations,
liabilities, accounts, defenses, offsets, powers, privileges, licenses, liens, indemnities, guaranties and
franchises of any kind or character whatsoever (including those of the Debtors, the Reorganized Debtors,
or their Estates), whether known or unknown, foreseen or unforeseen, existing or hereinafter arising,
contingent or non-contingent, liquidated or unliquidated, secured or unsecured, asserted or assertable
directly or derivatively, matured or unmatured, suspected or unsuspected, disputed or undisputed, whether
arising before, on, or after the Petition Date, in contract, tort, law, equity, pursuant to any other theory of
law or otherwise. Causes of Action also include: (a) all rights of setoff, counterclaim, or recoupment and
claims under contracts or for breaches of duties imposed by law or in equity; (b) the right to object to or
otherwise contest Claims or Interests; (c) claims pursuant to section 362 or chapter 5 of the Bankruptcy
Code; (d) such claims and defenses, including fraud, mistake, duress, and usury, and any other defenses set
forth in section 558 of the Bankruptcy Code; (e) any state or foreign law preferential or fraudulent transfer
or similar claim, and (f) any Avoidance Action.

       26.      “Chapter 11 Cases” means (a) when used with reference to a particular Debtor, the case
pending for that Debtor under chapter 11 of the Bankruptcy Code in the Bankruptcy Court and (b) when
used with reference to all the Debtors, the procedurally consolidated chapter 11 cases pending for the
Debtors in the Bankruptcy Court.

        27.     “Claim” means any claim, as defined in section 101(5) of the Bankruptcy Code, against
any of the Debtors.

         28.     “Claims and Noticing Agent” means Prime Clerk LLC, the claims, noticing, and
solicitation agent retained by the Debtors in the Chapter 11 Cases by Bankruptcy Court order.

        29.     “Claims Register” means the official register of Claims and Interests in the Debtors
maintained by the Claims and Noticing Agent.

        30.     “Class” means a class of Claims or Interests as set forth in Article III hereof pursuant to
section 1122(a) of the Bankruptcy Code.

          31.    “CM/ECF” means the Bankruptcy Court’s Case Management and Electronic Case Filing
system.


                                                      3
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 8 of 59



       32.      “Company Parties” means Belk and each of its Affiliates (other than Sponsor) that are or
become parties to the RSA, solely in their capacity as such.

        33.     “Confirmation” means the Bankruptcy Court’s entry of the Confirmation Order on the
docket of the Chapter 11 Cases.

       34.     “Confirmation Date” means the date upon which the Bankruptcy Court enters the
Confirmation Order on the docket of the Chapter 11 Cases, within the meaning of Bankruptcy Rules 5003
and 9021.

        35.      “Confirmation Hearing” means the hearing held by the Bankruptcy Court on confirmation
of the Plan, pursuant to Bankruptcy Rule 3020(b)(2) and sections 1128 and 1129 of the Bankruptcy Code,
as such hearing may be continued from time to time.

       36.       “Confirmation Order” means the order of the Bankruptcy Court confirming the Plan
pursuant to, inter alia, section 1129 of the Bankruptcy Code.

         37.    “Consenting First Lien Term Lenders” means the Holders of First Lien Term Loan Claims
that are or become parties to the RSA, solely in their capacity as such.

       38.     “Consenting Lenders” means the Consenting First Lien Term Lenders and the Consenting
Second Lien Term Lenders.

        39.     “Consenting Second Lien Term Lenders” means the Holders of Second Lien Term Loan
Claims that are or become parties to the RSA, solely in their capacity as such.

         40.     “Consenting Sponsors” means, collectively, each investment fund managed by, or other
Affiliate (excluding the Debtors or Reorganized Debtors) of, Sycamore Partners Management, L.P. that is
or becomes a party to the RSA, solely in their capacity as such.

       41.      “Consenting Stakeholders” means any party (other than the Company Parties) to the RSA,
each solely in their capacity as such, including each of the Consenting First Lien Term Lenders, the
Consenting Second Lien Term Lenders, and the Consenting Sponsors.

        42.     “Consummation” means the occurrence of the Effective Date.

        43.     “Cure” means a Claim (unless waived or modified by the applicable counterparty) based
upon a Debtor’s defaults under an Executory Contract or an Unexpired Lease assumed by such Debtor
under section 365 of the Bankruptcy Code, other than a default that is not required to be cured pursuant to
section 365(b)(2) of the Bankruptcy Code.

       44.     “Debtors” means, collectively, each of the following: Belk, Bear Parent Inc.,
Fashion Holdings Intermediate LLC, Fashion Intermediate Inc., Belk-Simpson Company, Greenville,
South Carolina, Belk International, Inc., Belk Stores Services, Inc., Belk Administration Company,
Belk Stores of Virginia LLC; Belk Accounts Receivable LLC, Belk Gift Card Company LLC,
Belk Merchandising LLC, Belk Sourcing LLC, Belk Department Stores LP, The Belk Center, Inc., Belk
Texas Holdings LLC, Belk Ecommerce LLC, and Belk Stores of Mississippi LLC.

        45.     “Debtor Release” means the release set forth in Article VIII.C of this Plan.




                                                    4
         Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 9 of 59



         46.     “Definitive Documentation” means the definitive documents and agreements governing the
Restructuring Transactions (including any related orders, agreements, instruments, schedules, or exhibits)
that are contemplated by and referenced in the Plan (as amended, modified, or supplemented from time to
time), which shall each be in form and substance reasonably acceptable to the Required Consenting
Stakeholders, including the following: (a) the Plan (and all exhibits, ballots, solicitation procedures, and
other documents and instruments related thereto); (b) the RSA (including the “Definitive Documents” as
defined therein and not explicitly so defined herein); (c) any document or agreement that is part of the Plan
Supplement; (d) the Disclosure Statement; (e) the New Credit Agreements and the New Credit Facilities
Documents; (f) the New Organizational Documents; (g) the Confirmation Order; (h) the Financing Order;
(i) the Backstop Commitment Letter; and (j) such other agreements and documentation desired or necessary
to consummate and document the transactions contemplated by this Plan and the RSA.

        47.     “Description of Transaction Steps” means the description of the steps to be carried out to
effectuate the Restructuring Transactions in accordance with the Plan and as set forth in the Plan
Supplement, which shall be in form and substance reasonably acceptable to the Required Consenting
Stakeholders.

         48.    “Disbursing Agent” means, as applicable, the Reorganized Debtors or any Entity the
Reorganized Debtors select to make or to facilitate distributions in accordance with the Plan, which Entity
shall be reasonably acceptable to the Required Consenting Lenders and the Consenting Sponsors, and may
include the Claims and Noticing Agent.

        49.    “Disclosure Statement” means the Disclosure Statement Relating to the Joint Prepackaged
Plan of Reorganization of Belk, Inc. and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy
Code, including all exhibits and schedules thereto, that is prepared and distributed in accordance with the
Bankruptcy Code, the Bankruptcy Rules, and any other applicable law.

         50.     “Disputed” means, as to a Claim or an Interest, a Claim or an Interest: (a) that is not
Allowed; (b) that is not disallowed under the Plan, the Bankruptcy Code, or a Final Order, as applicable;
and (c) with respect to which a party in interest has filed a Proof of Claim or otherwise made a written
request to a Debtor for payment, without any further notice to or action, order, or approval of the Bankruptcy
Court.

        51.      “Distribution Record Date” means the record date for purposes of making distributions
under the Plan on account of Allowed Claims, which date shall be the first day of the Confirmation Hearing
or such other date agreed to by the Debtors, the Required Consenting Lenders, and the Consenting Sponsors.

        52.      “Effective Date” means the date that is the first Business Day after the Confirmation Date
on which (a) no stay of the Confirmation Order is in effect and (b) all conditions precedent to the occurrence
of the Effective Date set forth in Article IX.A of the Plan have been satisfied or waived in accordance with
Article IX.B of the Plan. Any action to be taken on the Effective Date may be taken on or as soon as
reasonably practicable thereafter.

         53.     “Employment Obligations” means any existing obligations to employees to be assumed,
reinstated, or honored, as applicable, in accordance with Article IV.N of the Plan.

        54.     “Entity” means any entity, as defined in section 101(15) of the Bankruptcy Code.

       55.    “Equity Security” means any equity security, as defined in section 101(16) of the
Bankruptcy Code, in a Debtor.



                                                      5
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 10 of 59



       56.       “Estate” means, as to each Debtor, the estate created for the Debtor in its Chapter 11 Case
pursuant to section 541 of the Bankruptcy Code.

         57.     “Exculpated Parties” means, collectively, and in each case in its capacity as such:
(a) the Debtors; (b) each Company Party; (c) each Consenting Stakeholder; (d) any statutory committee
appointed in the Chapter 11 Cases and each of their respective members; and (e) each current and former
Affiliate of each Entity in clause (a) through the following clause (f); and (f) each Related Party of each
Entity in clause (a) through this clause (f).

        58.      “Executory Contract” means a contract to which one or more of the Debtors are a party
and that is subject to assumption or rejection under section 365 of the Bankruptcy Code.

        59.      “Fashion Topco” means Fashion Topco LLC, a Delaware limited liability company.

        60.      “Federal Judgment Rate” means the federal judgment rate in effect as of the Petition Date.

       61.      “File” means file, filed, or filing with the Bankruptcy Court or its authorized designee in
the Chapter 11 Cases. “Filed” and “Filing” shall have correlative meanings.

         62.     “Final Order” means, as applicable, an order or judgment of the Bankruptcy Court or other
court of competent jurisdiction with respect to the relevant subject matter that has not been reversed, stayed,
modified, or amended, and as to which the time to appeal, seek certiorari, or move for a new trial, stay,
reargument, or rehearing has expired and no appeal, petition for certiorari, or motion for new trial, stay,
reargument or rehearing shall then be pending or has been timely taken, or as to which any appeal that has
been taken or any petition for certiorari or motion for new trial, stay, reargument, or rehearing that has been
or may be filed has been resolved by the highest court to which the order or judgment could be appealed or
from which certiorari could be sought or the new trial, reargument, or rehearing shall have been denied,
resulted in no modification of such order, or has otherwise been dismissed with prejudice; provided,
however, that the possibility that a motion under Rule 60 of the Federal Rules of Civil Procedure, or any
analogous rule under the Bankruptcy Rules, may be filed with respect to such order shall not preclude such
order from being a Final Order.

         63.     “Financing Order” means, as applicable, the interim and final orders of the Bankruptcy
Court, if any, setting forth the terms of use of cash collateral and any documentation related thereto.

        64.      “First Lien Term Lender” means any Holder of a First Lien Term Loan Claim.

      65.        “First Lien Term Loan” means any loan outstanding under the First Lien Term Loan Credit
Agreement.

         66.     “First Lien Term Loan Claim” means any and all Claims arising under, derived from, or
based upon the First Lien Term Loan Credit Agreement or any other agreement, instrument, or document
executed at any time in connection therewith including, without limitation, all Obligations (as defined in
the First Lien Term Loan Credit Agreement) including accrued and unpaid interest on account of such
Obligations as of the Effective Date (with interest to be calculated at the applicable rate, including default
interest from and after the Petition Date); provided that the amount of any such Claim shall first be reduced
by (a) the amount of any accrued and unpaid interest and amortization on the principal amount of such
Claim that is paid in Cash on the Effective Date; and (b) the amount of any New FLFO Roll-Up Loans
received by the Holder of such Claim prior to any distribution of New FLSO Loans on account of such
Claim.



                                                      6
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 11 of 59



        67.      “First Lien Term Loan Credit Agreement” means that certain first lien credit agreement,
dated as of December 10, 2015, by and among Bear Parent Inc., as holdings, Belk, as borrower, certain
subsidiaries of Belk, as guarantors, the administrative agent thereunder, and the lenders party thereto, as
amended, restated, supplemented, or otherwise modified from time to time.

        68.      “First Lien Term Loan Documents” means, collectively, the First Lien Term Loan Credit
Agreement and all other agreements, documents, and instruments with respect to the First Lien Term Loans,
including any security agreements, pledge and collateral agreements, guaranty agreements, and
intercreditor agreements.

         69.     “General Unsecured Claim” means any Claim that is not (a) an Administrative Claim, (b) a
Professional Fee Claim, (c) a Secured Tax Claim, (d) an Other Secured Claim, (e) a Priority Tax Claim,
(f) an Other Priority Claim, (g) an ABL Facility Claim, (h) a First Lien Term Loan Claim, (i) a Second Lien
Term Loan Claim, or (j) an Intercompany Claim.

        70.     “GIC” means Katriona Investment Pte Ltd.

        71.     “Governing Body” means, in each case in its capacity as such, the board of directors, board
of managers, manager, general partner, investment committee, special committee, or such similar governing
body of any of the Debtors or the Reorganized Debtors, as applicable.

       72.    “Governmental Unit” means any governmental unit, as defined in section 101(27) of the
Bankruptcy Code.

        73.     “Holder” means an Entity holding a Claim or Interest.

        74.     “Impaired” means “impaired” within the meaning of section 1124 of the Bankruptcy Code.

        75.      “Indemnification Provisions” means each of the Debtors’ indemnification provisions in
place as of the Petition Date, whether in the respective Debtors’ bylaws, certificates of incorporation,
limited partnership agreements, other formation documents, board resolutions, or contracts for the current
and former: members of any Governing Body, directors, officers, managers, employees, attorneys, other
professionals, and respective agents of, or acting on behalf of, the Debtors.

        76.     “Intercompany Claim” means any Claim against a Debtor held by another Debtor.

        77.     “Intercompany Interest” means an Interest in a Debtor held by another Debtor.

         78.     “Interest” means, collectively, (a) any Equity Security, or any other equity or ownership
interest (including any such interest in a partnership, limited liability company, or other Entity), in any
Debtor, (b) any other rights, options, warrants, stock appreciation rights, phantom stock rights, restricted
stock units, redemption rights, repurchase rights, convertible, exercisable or exchangeable securities or
other agreements, arrangements or commitments of any character relating to, or whose value is related to,
any such interest or other ownership interest in any Debtor, and (c) any and all Claims that are otherwise
determined by the Court to be an equity interest, including any Claim or debt that is recharacterized as an
equity interest or subject to subordination as an equity interest pursuant to section 510(b) of the Bankruptcy
Code.

        79.     “Judicial Code” means title 28 of the United States Code, 28 U.S.C. §§ 1–4001.




                                                      7
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 12 of 59



       80.     “KKR” means, collectively, CPS Managers Master Fund L.P., FS KKR Capital Corp,
PCOP II Cayman Investors A L.P., Oregon Public Employees Retirement Fund, Prisma SPC Holdings Ltd.
– Segregated Portfolio AB, and Prisma SPC Holdings Ltd. – Segregated Portfolio AC.

         81.     “KKR, Blackstone Credit, and GIC Topco Equity Interests” means, collectively, (a) any
and all Topco Equity Interests held by KKR; (b) any and all Topco Equity Interests held by Blackstone
Credit; and (c) any and all Topco Equity Interests held by GIC.

       82.     “Lender Backstop Parties” means those certain First Lien Term Lenders and Second Lien
Term Lenders that have committed to backstop the New FLFO New Money Loans and are signatories to
the Backstop Commitment Letter.

         83.     “Lender Backstop Commitment Premium” means Cash equal to 10.00% of the aggregate
principal amount of the New FLFO New Money Loans committed by the Lender Backstop Parties pursuant
to the terms of the Backstop Commitment Letter.

        84.     “Lien” means a lien as defined in section 101(37) of the Bankruptcy Code.

         85.     “New ABL Credit Agreement” means the loan agreement memorializing the New ABL
Facility (which may be effectuated through an amendment and restatement of the ABL Credit Agreement),
the material terms of which shall be included in the Plan Supplement, and which shall be entered into by
one or more of the Reorganized Debtors, the Agent thereunder, and the New ABL Facility Lenders,
provided that any terms of the New ABL Credit Agreement that are materially inconsistent with the ABL
Credit Agreement shall be in form and substance reasonably acceptable to the Required Consenting Lenders
and the Consenting Sponsors.

          86.     “New ABL Facility” means the refinanced ABL Facility or a replacement asset-based loan
facility to be provided to the Reorganized Debtors in accordance with the terms and conditions set forth in
the New ABL Facility Documents.

        87.    “New ABL Facility Agent” means the administrative agent under the New ABL Credit
Agreement, together with its successors, assigns, or any replacement agent appointed pursuant to the terms
of the New ABL Credit Agreement.

         88.    “New ABL Facility Documents” means, collectively, the New ABL Credit Agreement and
any other agreements or documents related to or executed in connection with the New ABL Facility,
including any amendments, modifications, supplements thereto in accordance with the terms thereof,
provided that any terms of the New ABL Facility Documents that are materially inconsistent with the ABL
Credit Agreement shall be in form and substance reasonably acceptable to the Required Consenting Lenders
and the Consenting Sponsors; provided, further, that with the consent of the ABL Agent and unless
expressly provided otherwise herein or in the New ABL Facility Documents, all ABL Loan Documents
shall be deemed to be New ABL Facility Documents.

        89.     “New ABL Facility Lenders” means the lenders party to the New ABL Credit Agreement.

       90.      “New Board” means the board of directors or similar Governing Body of Reorganized Belk
Holdings.

         91.     “New Common Stock” means the common stock, limited liability company membership
units, or functional equivalent thereof of Reorganized Belk Holdings.



                                                    8
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 13 of 59



       92.    “New Credit Agreements” means, collectively, the New First Lien Credit Agreement and
the New Second Lien Credit Agreement.

      93.     “New Credit Facilities” means, collectively, the New First Lien Credit Facility and the
New Second Lien Credit Facility.

      94.     “New Credit Facilities Documents” means, collectively, the New First Lien Credit Facility
Documents and the New Second Lien Credit Facility Documents.

       95.    “New Credit Facility Lenders” means, collectively, each New First Lien Credit Facility
Lender and New Second Lien Credit Facility Lender.

         96.      “New D&O Tail Coverage” means reasonably sufficient “tail” or “runoff” liability
insurance policy coverage that provides (a) coverage for the six-year period following the Effective Date
for the benefit of the Reorganized Debtors and all current and former members of any Governing Body,
directors, officers, managers, employees, attorneys, other professionals, and respective agents of, or acting
on behalf of, the Debtors with coverage with an available aggregate limit of liability upon the Effective
Date of no less than the aggregate limit of liability under the existing policies applicable to such Persons
upon placement, or (b) such other coverage terms as are otherwise acceptable to the Debtors, the Required
Consenting Lenders, and the Consenting Sponsors.

        97.     “New First Lien Credit Agreement” means the loan agreement memorializing the New First
Lien Credit Facility, which shall be entered into by one or more of the Reorganized Debtors, the Agent
thereunder, and the New First Lien Credit Facility Lenders, and may be effectuated through an amendment
and restatement of the First Lien Term Loan Credit Agreement.

        98.     “New First Lien Credit Facility” means the new first lien secured term loan facility in the
aggregate principal amount of up to $1.12 billion to be provided to the Reorganized Debtors in accordance
with the terms and conditions set forth in the New First Lien Credit Facility Documents.

        99.    “New First Lien Credit Facility Agent” means the administrative agent and collateral agent
under the New First Lien Credit Agreement, together with its successors, assigns, or any replacement agent
appointed pursuant to the terms of the New First Lien Credit Agreement.

        100.    “New First Lien Credit Facility Documents” means, collectively, the New First Lien Credit
Agreement and any other agreements or documents related to or executed in connection with the New First
Lien Credit Facility, including any amendments, modifications, supplements thereto in accordance with the
terms thereof.

        101.  “New First Lien Credit Facility Lenders” means the lenders party to the New First Lien
Credit Agreement.

        102.   “New FLFO Loans” means the “first lien first-out” term loans provided under the New
First Lien Credit Facility on the terms and conditions set forth in the New First Lien Credit Facility
Documents.

         103.     “New FLFO Loans Commitment Premium” means New FLSO Loans equal to 25.00% of
the principal amount of First Lien Term Loans (as reduced by the amount of New FLFO Roll-Up Loans
received by the holder of such First Lien Term Loan Claims) held by each First Lien Term Lender that
funds its ratable share of the New FLFO New Money Loans on the Effective Date.



                                                     9
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 14 of 59



       104.    “New FLFO New Money Loans” means $225 million of New FLFO Loans provided under
the New First Lien Credit Facility on terms and conditions set forth in the New First Lien Credit Facility
Documents.

       105.    “New FLFO Roll-Up Loans” means $75 million of New FLFO Loans provided under the
New First Lien Credit Facility on terms and conditions set forth in the New First Lien Credit Facility
Documents.

        106.   “New FLSO Loans” means the “first lien second-out” term loans provided under the New
First Lien Credit Facility on the terms and conditions set forth in the New First Lien Credit Facility
Documents.

        107.     “New Organizational Documents” means the documents providing for corporate
governance of Reorganized Belk Holdings, Reorganized Belk, and the other Reorganized Debtors,
including charters, bylaws, operating agreements, or other organizational documents or shareholders’
agreements, as applicable, which shall be consistent with section 1123(a)(6) of the Bankruptcy Code
(as applicable) and the RSA (and subject to the consent, approval, and consultation rights set forth therein)
and reasonably acceptable to the Debtors and the Required Consenting Stakeholders.

       108.    “New Second Lien Credit Agreement” means the loan agreement memorializing the New
Second Lien Credit Facility, which shall be entered into by one or more of the Reorganized Debtors, the
Agent thereunder, and the New Second Lien Credit Facility Lenders, and may be effectuated through an
amendment and restatement of the Second Lien Term Loan Credit Agreement.

         109.    “New Second Lien Credit Facility” means the new second lien secured term loan facility
in the aggregate principal amount of $110 million to be provided to the Reorganized Debtors in accordance
with the terms and conditions set forth in the New Second Lien Credit Facility Documents.

       110.      “New Second Lien Credit Facility Agent” means the administrative agent under the New
Second Lien Credit Agreement, together with its successors, assigns, or any replacement agent appointed
pursuant to the terms of the New Second Lien Credit Agreement.

        111.   “New Second Lien Credit Facility Documents” means, collectively, the New Second Lien
Credit Agreement and any other agreements or documents related to or executed in connection with the
New Second Lien Credit Facility, including any amendments, modifications, supplements thereto in
accordance with the terms thereof.

       112.    “New Second Lien Credit Facility Lenders” means the lenders party to the New Second
Lien Credit Agreement.

        113.     “New Second Lien Term Loans” means $110 million of second lien term loans provided
under the New Second Lien Credit Facility on the terms and conditions set forth in the New Second Lien
Credit Facility Documents.

        114.    “New Shareholders Agreement” means the shareholders agreement or other applicable
agreement (including all annexes, exhibits, and schedules thereto) governing the New Common Stock,
which agreement shall be substantially consistent with the applicable term sheet or substantially in the form
included in the Plan Supplement and reasonably acceptable to the Debtors, the Consenting Sponsors, and
the Required Consenting Lenders.




                                                     10
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 15 of 59



       115.   “New Term Loans” means, collectively, the New FLFO Loans, the New FLSO Loans, and
the New Second Lien Term Loans.

       116.     “Other Priority Claim” means any Claim, other than an Administrative Claim or a Priority
Tax Claim, entitled to priority in right of payment under section 507(a) of the Bankruptcy Code.

         117.    “Other Secured Claim” means any Secured Claim against the Debtors other than an ABL
Facility Claim, a First Lien Term Loan Claim, or a Second Lien Term Loan Claim

        118.    “Person” has the meaning set forth in section 101(41) of the Bankruptcy Code.

        119.    “Petition Date” means the date on which the Debtors commenced the Chapter 11 Cases.

         120.   “Plan” means this Joint Prepackaged Plan of Reorganization of Belk, Inc. and its Debtor
Affiliates Pursuant to Chapter 11 of the Bankruptcy Code, including the Plan Supplement, which is
incorporated herein by reference.

       121.    “Plan Distribution” means a payment or distribution to Holders of Allowed Claims,
Allowed Interests, or other eligible Entities under and in accordance with the Plan.

         122.    “Plan Supplement” means the compilation of documents and forms of documents,
agreements, schedules, and exhibits to the Plan (in each case, as may be altered, amended, modified, or
supplemented from time to time in accordance with the terms hereof and in accordance with the Bankruptcy
Code and Bankruptcy Rules) to be Filed by the Debtors no later than one (1) Business Day after the Petition
Date, including the following, as applicable: (a) the New Organizational Documents; (b) the identity and
members of the New Board and any executive management for the Reorganized Debtors; (c) the Schedule
of Retained Causes of Action; (d) the New ABL Credit Agreement; (e) the New Credit Agreements; (f) the
Description of Transaction Steps; (g) the New Shareholders Agreement; and (h) any additional documents
Filed with the Bankruptcy Court prior to the Effective Date as amendments to the Plan Supplement, which
shall each be in form and substance reasonably acceptable to the Required Consenting Stakeholders.

        123.    “Priority Tax Claim” means any Claim of a Governmental Unit of the kind specified in
section 507(a)(8) of the Bankruptcy Code.

        124.     “Professional” means an Entity: (a) employed pursuant to a Bankruptcy Court order in
accordance with sections 327, 363, or 1103 of the Bankruptcy Code and to be compensated for services
rendered prior to or on the Confirmation Date, pursuant to sections 327, 328, 329, 330, 331, and 363 of the
Bankruptcy Code; or (b) awarded compensation and reimbursement by the Bankruptcy Court pursuant to
section 503(b)(4) of the Bankruptcy Code.

        125.    “Professional Fee Amount” means the aggregate amount of Professional Fee Claims and
other unpaid fees and expenses that Professionals reasonably estimate they have incurred or will incur in
rendering services to the Debtors as set forth in Article II.B of the Plan.

        126.    “Professional Fee Claim” means a Claim by a professional seeking an award by the
Bankruptcy Court of compensation for services rendered or reimbursement of expenses incurred through
and including the Confirmation Date under sections 330, 331, 503(b)(2), 503(b)(3), 503(b)(4), or 503(b)(5)
of the Bankruptcy Code.

       127.    “Professional Fee Escrow Account” means an interest-bearing account funded by the
Debtors with Cash on the Effective Date in an amount equal to the Professional Fee Amount.


                                                    11
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 16 of 59



       128.    “Proof of Claim” means a proof of Claim Filed against any of the Debtors in the
Chapter 11 Cases.

         129.   “Pro Rata” means, unless otherwise specified, the proportion that an Allowed Claim or an
Allowed Interest in a particular Class bears to the aggregate amount of Allowed Claims or Allowed Interests
in that Class.

         130.     “Reinstate” means reinstate, reinstated, or reinstatement with respect to Claims and
Interests, that the Claim or Interest shall be rendered Unimpaired in accordance with section 1124 of the
Bankruptcy Code. “Reinstated” and “Reinstatement” shall have correlative meanings.

         131.    “Related Party” means, each of, and in each case in its capacity as such, current and former
directors, managers, officers, investment committee members, special committee members, equity holders
(regardless of whether such interests are held directly or indirectly), affiliated investment funds or
investment vehicles, managed accounts or funds, predecessors, assignors, participants, successors, assigns,
subsidiaries, affiliates, partners, limited partners, general partners, principals, members, management
companies, fund advisors or managers, employees, agents, trustees, advisory board members, financial
advisors, attorneys, accountants, investment bankers, consultants, representatives, and other professionals
and advisors. For the avoidance of doubt, the current and former members of each Governing Body (and
their attorneys and other professionals retained by them in their capacity as members of a Governing Body)
are Related Parties of the Debtors.

         132.     “Released Party” means, each of, and in each case in its capacity as such: (a) the Debtors;
(b) the Reorganized Debtors; (c) each Consenting Stakeholder; (d) each member of the Ad Hoc Crossover
Lender Group; (e) each member of the Ad Hoc First Lien Term Lender Group; (f) each Company Party;
(g) each Agent; (h) each ABL Lender; (i) each First Lien Term Lender; (j) each Second Lien Term Lender;
(k) all Holders of Interests; (l) each Backstop Party; (m) each Sponsor; (n) each New Credit Facility Lender;
(o) each New ABL Facility Lender; and (p) each current and former Affiliate of each Entity in
clause (a) through the following clause (q); and (q) each Related Party of each Entity in clause (a) through
this clause (q); provided that in each case, an Entity shall not be a Released Party if it: (x) elects to opt out
of the releases contained in the Plan; or (y) timely objects to the releases contained in the Plan and such
objection is not resolved before Confirmation of the Plan.

         133.     “Releasing Party” means, each of, and in each case in its capacity as such: (a) the Debtors;
(b) the Reorganized Debtors; (c) each Consenting Stakeholder; (d) each member of the Ad Hoc Crossover
Lender Group; (e) each member of the Ad Hoc First Lien Term Lender Group; (f) each Company Party;
(g) each Agent; (h) each ABL Lender; (i) each First Lien Term Lender; (j) each Second Lien Term Lender;
(k) all Holders of Claims; (l) all Holders of Interests; (m) each Sponsor; (n) each Backstop Party; (o) each
New Credit Facility Lender; (p) each New ABL Facility Lender; and (q) each current and former Affiliate
of each Entity in clause (a) through the following clause (r); and (r) each Related Party of each Entity in
clause (a) through this clause (r); provided that in each case, an Entity shall not be a Releasing Party if it:
(x) elects to opt out of the releases contained in the Plan; or (y) timely objects to the releases contained in
the Plan and such objection is not resolved before Confirmation of the Plan.

        134.    “Reorganized Belk” means Belk, as reorganized pursuant to and in accordance with the
Plan, and any successor(s) thereto.

        135.      “Reorganized Belk Holdings” means the parent entity of the Reorganized Debtors, after
giving effect to the Restructuring Transactions, which for the avoidance of doubt may be Fashion Holdings
Intermediate LLC or a Belk Acquiring Entity.



                                                       12
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 17 of 59



         136.  “Reorganized Debtors” means, collectively, a Debtor, or any successor or assign thereto,
by merger, consolidation, or otherwise, on and after the Effective Date, including any Belk Acquiring
Entities.

         137.   “Required Consenting First Lien Term Lenders” means, as of the relevant date, Consenting
First Lien Term Lenders holding at least 50.1% of the aggregate principal amount of First Lien Term Loans
that are held by Consenting First Lien Term Lenders, which, for the avoidance of doubt, shall include
(a) Consenting First Lien Term Lenders holding at least 50.1% of the aggregate principal amount of First
Lien Term Loans held by Consenting First Lien Term Lenders represented by Willkie Farr & Gallagher
LLP; and also (b) Consenting First Lien Term Lenders holding at least 50.1% of the aggregate
principal amount of First Lien Term Loans held by Consenting First Lien Term Lenders represented by
O’Melveny & Myers LLP.

       138.      “Required Consenting Lenders” means, collectively, as of the applicable date of
determination, the Required Consenting First Lien Term Lenders and the Required Consenting Second Lien
Term Lenders.

       139.    “Required Consenting Second Lien Term Lenders” means, as of the relevant date,
Consenting Second Lien Term Lenders holding at least 50.01% of the aggregate outstanding principal
amount of Second Lien Term Loans that are held by Consenting Second Lien Term Lenders.

       140.     “Required Consenting Stakeholders” means, collectively, the Required Consenting
Lenders and the Consenting Sponsors.

         141.    “Restructuring Expenses” means the reasonable and documented fees and expenses
accrued since the inception of their respective engagements related to the implementation of the
Restructuring Transactions and not previously paid by, or on behalf of, the Debtors of: (a) (i) Willkie Farr
& Gallagher LLP, as counsel to the Ad Hoc Crossover Lender Group, (ii) any local counsel to the Ad Hoc
Crossover Lender Group, and (iii) PJT Partners LP, as investment banker to Willkie Farr & Gallagher LLP
in connection with its representation of the Ad Hoc Crossover Lender Group; (b) (i) O’Melveny & Myers
LLP, as counsel to the Ad Hoc First Lien Term Lender Group, (ii) any local counsel to the Ad Hoc First
Lien Term Lender Group, and (iii) Evercore LLC, as investment banker to O’Melveny & Myers LLP in
connection with its representation of the Ad Hoc First Lien Term Lender Group, (c) Latham & Watkins,
LLP, as counsel to the Consenting Sponsors; and (d) (i) Morgan, Lewis & Bockius LLP, as counsel to the
ABL Agent and (ii) any local counsel to the ABL Agent, in each case, in accordance with the engagement
letters of such consultant or professional signed by the Company Parties or by the applicable Consenting
Stakeholders, as the case may be, without further order of, or application to, the Bankruptcy Court by such
consultant or professionals.

        142.    “Restructuring Transactions” means the transactions described in Article IV.B of the Plan.

         143.    “RSA” means that certain Restructuring Support Agreement by and among the Debtors and
the other parties thereto, as may be amended, modified, or supplemented from time to time in accordance
with its terms.

        144.   “Schedule of Retained Causes of Action” means the schedule of certain Causes of Action
of the Debtors that are not released, waived, or transferred pursuant to the Plan, as the same may be
amended, modified, or supplemented from time to time with the consent of the Required Consenting
Lenders, the Consenting Sponsors, and the Debtors (such consent not to be unreasonably withheld).

        145.    “Second Lien Term Lender” means any Holder of a Second Lien Term Loan Claim.


                                                    13
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 18 of 59



        146.  “Second Lien Term Loan” means any loan outstanding under the Second Lien Term Loan
Credit Agreement.

         147.    “Second Lien Term Loan Claim” means any and all Claims arising under, derived from, or
based upon the Second Lien Term Loan Credit Agreement or any other agreement, instrument, or document
executed at any time in connection therewith including, without limitation, all Obligations (as defined in
the Second Lien Term Loan Credit Agreement) including accrued and unpaid interest on account of such
Obligations as of the Effective Date (with interest to be calculated at the applicable rate, including default
interest from and after the Petition Date); provided that the amount of any such Claim shall first be reduced
by the amount of any accrued and unpaid interest and amortization on the principal amount of such Claim
that is paid in Cash on the Effective Date.

         148.    “Second Lien Term Loan Credit Agreement” means that certain second lien credit
agreement, dated as of December 10, 2015, by and among Bear Parent Inc., as holdings, Belk, as borrower,
certain subsidiaries of Belk, as guarantors, the administrative agent and collateral agent thereunder, and the
lenders party thereto, as amended, restated, supplemented, or otherwise modified from time to time.

        149.     “Second Lien Term Loan Documents” means, collectively, the Second Lien Term Loan
Credit Agreement and all other agreements, documents, and instruments with respect to the Second Lien
Term Loans, including any security agreements, pledge and collateral agreements, guaranty agreements,
and intercreditor agreements.

        150.      “Secured Claim” means a Claim: (a) secured by a valid, perfected and enforceable Lien
on collateral to the extent of the value of such collateral, as determined in accordance with section 506(a)
of the Bankruptcy Code or (b) subject to a valid right of setoff pursuant to section 553 of the Bankruptcy
Code.

         151.     “Secured Tax Claim” means any Secured Claim that, absent its secured status, would be
entitled to priority in right of payment under section 507(a)(8) of the Bankruptcy Code (determined
irrespective of time limitations), including any related Secured Claim for penalties.

        152.    “Securities Act” means the Securities Act of 1933, as amended, 15 U.S.C. §§ 77a–77aa, or
any similar federal, state, or local law, as now in effect or hereafter amended, and the rules and regulations
promulgated thereunder.

        153.    “Security” means any security, as defined in section 2(a)(1) of the Securities Act.

        154.     “Sponsor Backstop Party” means the investment funds managed by, or other Affiliates
(excluding any of the Debtors or Reorganized Debtors) of, Sycamore Partners Management, L.P., whose
name(s) are listed on the signature pages to the Backstop Commitment Letter.

         155.     “Sponsor” means, collectively, each investment fund managed by, or other Affiliate
(excluding any of the Debtors or Reorganized Debtors) of, Sycamore Partners Management, L.P., in each
case, in their capacity as indirect holders of Interests.

        156.    “Term Lender” means each First Lien Term Lender and Second Lien Term Lender.

        157.    “Third-Party Release” means the release set forth in Article VIII.D of this Plan.

       158.    “Topco Equity Interests” means, collectively, (a) any equity or other ownership interest in
Fashion Topco; and (b) any other rights, options, warrants, stock appreciation rights, phantom stock rights,


                                                     14
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 19 of 59



restricted stock units, redemption rights, repurchase rights, convertible, exercisable or exchangeable
securities or other agreements, arrangements or commitments of any character relating to, or whose value
is related to, any such equity interest or other ownership interest in Fashion Topco.

         159.   “Unexpired Lease” means a lease to which one or more of the Debtors are a party that is
subject to assumption or rejection under section 365 of the Bankruptcy Code.

         160.     “Unimpaired” means, with respect to a Class of Claims or Interests, a Class of Claims or
Interests that is unimpaired within the meaning of section 1124 of the Bankruptcy Code.

B.      Rules of Interpretation.

         For purposes of this Plan: (1) in the appropriate context, each term, whether stated in the singular
or the plural, shall include both the singular and the plural, and pronouns stated in the masculine, feminine,
or neuter gender shall include the masculine, feminine, and the neuter gender; (2) unless otherwise
specified, any reference herein to a contract, lease, instrument, release, indenture, or other agreement or
document being in a particular form or on particular terms and conditions means that the referenced
document shall be substantially in that form or substantially on those terms and conditions; provided that
nothing in this clause (2) shall affect any parties’ consent rights over any of the Definitive Documents (as
defined in the RSA) or any amendments thereto; (3) unless otherwise specified, any reference herein to an
existing document, schedule, or exhibit, whether or not Filed, having been Filed or to be Filed shall mean
that document, schedule, or exhibit, as it may thereafter be amended, modified, or supplemented in
accordance with the Plan or Confirmation Order, as applicable; (4) any reference to an Entity as a Holder
of a Claim or Interest includes that Entity’s successors and assigns; (5) unless otherwise specified, all
references herein to “Articles” are references to Articles hereof or hereto; (6) unless otherwise specified,
all references herein to exhibits are references to exhibits in the Plan Supplement; (7) unless otherwise
specified, the words “herein,” “hereof,” and “hereto” refer to the Plan in its entirety rather than to a
particular portion of the Plan; (8) subject to the provisions of any contract, certificate of incorporation,
limited liability company agreement, by-law, instrument, release, or other agreement or document created
or entered into in connection with the Plan, the rights and obligations arising pursuant to the Plan shall be
governed by, and construed and enforced in accordance with the applicable federal law, including the
Bankruptcy Code and Bankruptcy Rules; (9) unless otherwise specified, the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of limitation, and shall be deemed to
be followed by the words “without limitation”; (10) captions and headings to Articles are inserted for
convenience of reference only and are not intended to be a part of or to affect the interpretation of the Plan;
(11) unless otherwise specified herein, the rules of construction set forth in section 102 of the Bankruptcy
Code shall apply; (12) any term used in capitalized form herein that is not otherwise defined but that is used
in the Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned to that term in the
Bankruptcy Code or the Bankruptcy Rules, as the case may be; (13) all references to docket numbers of
documents Filed in the Chapter 11 Cases are references to the docket numbers under the Bankruptcy Court’s
CM/ECF system; (14) all references to statutes, regulations, orders, rules of courts, and the like shall mean
as amended from time to time, and as applicable to the Chapter 11 Cases, unless otherwise stated; (15) any
immaterial effectuating provisions may be interpreted by the Reorganized Debtors in such a manner that is
consistent with the overall purpose and intent of the Plan all without further notice to or action, order, or
approval of the Bankruptcy Court or any other Entity; and (16) unless otherwise specified, any action to be
taken on the Effective Date may be taken on or as soon as reasonably practicable thereafter.

C.      Computation of Time.

       Unless otherwise specifically stated herein, the provisions of Bankruptcy Rule 9006(a) shall apply
in computing any period of time prescribed or allowed herein. If the date on which a transaction may occur


                                                      15
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 20 of 59



pursuant to the Plan shall occur on a day that is not a Business Day, then such transaction shall instead
occur on the next succeeding Business Day.

D.      Governing Law.

         Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy Code and
Bankruptcy Rules) or unless otherwise specifically stated, the laws of the State of New York, without giving
effect to the principles of conflict of laws (other than section 5-1401 and section 5-1402 of the New York
General Obligations Law), shall govern the rights, obligations, construction, and implementation of the
Plan, any agreements, documents, instruments, or contracts executed or entered into in connection with the
Plan (except as otherwise set forth in those agreements, in which case the governing law of such agreement
shall control), and corporate governance matters; provided that corporate governance matters relating to the
Debtors or the Reorganized Debtors, as applicable, not incorporated in New York shall be governed by the
laws of the state of incorporation or formation of the relevant Debtor or the Reorganized Debtors, as
applicable.

E.      Reference to Monetary Figures.

       All references in the Plan to monetary figures shall refer to currency of the United States of
America, unless otherwise expressly provided herein.

F.      Reference to the Debtors or the Reorganized Debtors.

        Except as otherwise specifically provided in this Plan to the contrary, references in this Plan to the
Debtors or the Reorganized Debtors shall mean the Debtors and the Reorganized Debtors, as applicable, to
the extent the context requires.

G.      Controlling Document.

        In the event of an inconsistency between the Plan, and the Disclosure Statement, the terms of the
Plan shall control in all respects. In the event of an inconsistency between the Plan and the Plan
Supplement, the terms of the relevant provision in the Plan Supplement shall control (unless stated
otherwise in such Plan Supplement document or in the Confirmation Order). In the event of an
inconsistency between the Confirmation Order and the Plan or any Plan Supplement document, the
Confirmation Order shall control.

H.      Consent Rights.

         Notwithstanding anything herein to the contrary, any and all consent rights of the parties to the
RSA set forth in the RSA with respect to the form and substance of this Plan, all exhibits to the Plan, and
the Plan Supplement, including any amendments, restatements, supplements, or other modifications to such
agreements and documents, and any consents, waivers, or other deviations under or from any
such documents, shall be incorporated herein by this reference (including to the applicable definitions
in Article I.A hereof) and be fully enforceable as if stated in full herein.

                                 ARTICLE II.
     ADMINISTRATIVE CLAIMS, PRIORITY CLAIMS, AND RESTRUCTURING EXPENSES

        In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims,
Professional Fee Claims, and Priority Tax Claims have not been classified and, thus, are excluded from the
Classes of Claims and Interests set forth in Article III hereof.


                                                     16
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 21 of 59



A.      Administrative Claims.

         Unless otherwise agreed to by the Holder of an Allowed Administrative Claim and the Debtors or
the Reorganized Debtors, as applicable, each Holder of an Allowed Administrative Claim (other than
Holders of Professional Fee Claims and Claims for fees and expenses pursuant to section 1930 of
chapter 123 of title 28 of the United States Code) will receive in full and final satisfaction of its
Administrative Claim an amount of Cash equal to the amount of such Allowed Administrative Claim in
accordance with the following: (1) if an Administrative Claim is Allowed on or prior to the Effective Date,
on the Effective Date or as soon as reasonably practicable thereafter (or, if not then due, when such Allowed
Administrative Claim is due or as soon as reasonably practicable thereafter); (2) if such Administrative
Claim is not Allowed as of the Effective Date, no later than thirty (30) days after the date on which an order
allowing such Administrative Claim becomes a Final Order, or as soon as reasonably practicable thereafter;
(3) if such Allowed Administrative Claim is based on liabilities incurred by the Debtors in the ordinary
course of their business after the Petition Date in accordance with the terms and conditions of the particular
transaction giving rise to such Allowed Administrative Claim without any further action by the Holders of
such Allowed Administrative Claim; (4) at such time and upon such terms as may be agreed upon by such
Holder and the Debtors or the Reorganized Debtors, as applicable; or (5) at such time and upon such terms
as set forth in an order of the Bankruptcy Court.

B.      Professional Fee Claims.

        1. Final Fee Applications and Payment of Professional Fee Claims.

         All requests for payment of Professional Fee Claims for services rendered and reimbursement of
expenses incurred prior to the Confirmation Date must be Filed no later than forty-five (45) days after the
Effective Date. The Bankruptcy Court shall determine the Allowed amounts of such Professional Fee
Claims after notice and a hearing in accordance with the procedures established by the Bankruptcy Court.
The Reorganized Debtors shall pay Professional Fee Claims in Cash in the amount the Bankruptcy Court
allows, including from the Professional Fee Escrow Account, which the Reorganized Debtors will establish
in trust for the Professionals and fund with Cash equal to the Professional Fee Amount on the Effective
Date.

        2. Professional Fee Escrow Account.

        On the Effective Date, the Reorganized Debtors shall establish and fund the Professional Fee
Escrow Account with Cash equal to the Professional Fee Amount, which shall be funded by the
Reorganized Debtors. The Professional Fee Escrow Account shall be maintained in trust solely for the
Professionals. Such funds shall not be considered property of the Estates of the Debtors or the Reorganized
Debtors. The amount of Professional Fee Claims owing to the Professionals shall be paid in Cash to such
Professionals by the Reorganized Debtors from the Professional Fee Escrow Account as soon as reasonably
practicable after such Professional Fee Claims are Allowed. When all such Allowed amounts owing to
Professionals have been paid in full, any remaining amount in the Professional Fee Escrow Account shall
promptly be paid to the Reorganized Debtors without any further action or order of the Bankruptcy Court.

        3. Professional Fee Amount.

         Professionals shall reasonably estimate their unpaid Professional Fee Claims and other unpaid fees
and expenses incurred in rendering services to the Debtors before and as of the Effective Date, and shall
deliver such estimate to the Debtors no later than two (2) Business Days before the Effective Date; provided,
however, that such estimate shall not be deemed to limit the amount of the fees and expenses that are the
subject of the Professional’s final request for payment of Filed Professional Fee Claims. If a Professional


                                                     17
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 22 of 59



does not provide an estimate, the Debtors or Reorganized Debtors may estimate the unpaid and unbilled
fees and expenses of such Professional.

        4. Post-Confirmation Fees and Expenses.

         Except as otherwise specifically provided in the Plan, from and after the Confirmation Date, the
Debtors shall, in the ordinary course of business and without any further notice to or action, order, or
approval of the Bankruptcy Court, pay in Cash the reasonable and documented legal, professional, or other
fees and expenses related to implementation of the Plan and Consummation incurred by the Debtors. Upon
the Confirmation Date, any requirement that Professionals comply with sections 327 through 331, 363, and
1103 of the Bankruptcy Code in seeking retention or compensation for services rendered after such date
shall terminate, and the Debtors may employ and pay any Professional in the ordinary course of business
without any further notice to or action, order, or approval of the Bankruptcy Court.

C.      Priority Tax Claims.

        Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to a less favorable
treatment, in full and final satisfaction, settlement, release, and discharge of and in exchange for each
Allowed Priority Tax Claim, each Holder of such Allowed Priority Tax Claim shall be treated in accordance
with the terms set forth in section 1129(a)(9)(C) of the Bankruptcy Code.

D.      Payment of Restructuring Expenses.

         The Restructuring Expenses incurred, or estimated to be incurred, up to and including the Effective
Date, shall be paid in full in Cash on the Effective Date or as soon as reasonably practicable thereafter
(to the extent not previously paid during the course of the Chapter 11 Cases) in accordance with, and subject
to, the terms of the RSA, without any requirement to file a fee application with the Bankruptcy Court,
without the need for itemized time detail, or without any requirement for Bankruptcy Court review or
approval. All Restructuring Expenses to be paid on the Effective Date shall be estimated prior to and as of
the Effective Date and such estimates shall be delivered to the Debtors at least two (2) Business Days before
the anticipated Effective Date; provided, however, that such estimates shall not be considered an admission
or limitation with respect to such Restructuring Expenses. On the Effective Date, final invoices for all
Restructuring Expenses incurred prior to and as of the Effective Date shall be submitted to the Debtors. In
addition, the Debtors and the Reorganized Debtors (as applicable) shall continue to pay pre- and
post- Effective Date, when due and payable in the ordinary course, Restructuring Expenses related to
implementation, consummation, and defense of the Plan, whether incurred before, on, or after the Effective
Date.

                                   ARTICLE III.
              CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

A.      Classification of Claims and Interests.

          This Plan constitutes a separate Plan proposed by each Debtor. Except for the Claims addressed in
Article II of the Plan, all Claims and Interests are classified in the Classes set forth below in accordance
with sections 1122 and 1123(a)(1) of the Bankruptcy Code. A Claim or an Interest, or any portion thereof,
is classified in a particular Class only to the extent that any portion of such Claim or Interest qualifies within
the description of that Class and is classified in other Classes to the extent that any portion of such Claim
or Interest qualifies within the description of such other Classes. A Claim or an Interest also is classified
in a particular Class for the purpose of receiving distributions under the Plan only to the extent that such



                                                       18
         Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 23 of 59



Claim or Interest is an Allowed Claim or Interest in that Class and has not been paid, released, or otherwise
satisfied prior to the Effective Date.

         The classification of Claims against and Interests in the Debtors pursuant to the Plan is as follows:

     Class               Claims and Interests                 Status               Voting Rights
                                                                                 Not Entitled to Vote
 Class 1     Other Secured Claims                           Unimpaired
                                                                                 (Deemed to Accept)
                                                                                 Not Entitled to Vote
 Class 2     Other Priority Claims                          Unimpaired
                                                                                 (Deemed to Accept)
                                                                                 Not Entitled to Vote
 Class 3     ABL Facility Claims                            Unimpaired
                                                                                 (Deemed to Accept)
 Class 4     First Lien Term Loan Claims                     Impaired              Entitled to Vote

 Class 5     Second Lien Term Loan Claims                    Impaired              Entitled to Vote
                                                                                Not Entitled to Vote
 Class 6     General Unsecured Claims                       Unimpaired
                                                                                (Deemed to Accept)
                                                            Unimpaired /        Not Entitled to Vote
 Class 7     Intercompany Claims
                                                             Impaired        (Deemed to Accept / Reject)
                                                            Unimpaired /        Not Entitled to Vote
 Class 8     Intercompany Interests
                                                             Impaired        (Deemed to Accept / Reject)
 Class 9     Interests                                       Impaired              Entitled to Vote

B.       Treatment of Claims and Interests.

         Each Holder of an Allowed Claim or Allowed Interest, as applicable, shall receive under the Plan
the treatment described below in full and final satisfaction, settlement, release, and discharge of and in
exchange for such Holder’s Allowed Claim or Allowed Interest, except to the extent different treatment is
agreed to by the Reorganized Debtors and the Holder of such Allowed Claim or Allowed Interest, as
applicable. Unless otherwise indicated, the Holder of an Allowed Claim or Allowed Interest, as applicable,
shall receive such treatment on the Effective Date or as soon as reasonably practicable thereafter.

         1. Class 1 - Other Secured Claims

                 (a)        Classification: Class 1 consists of any Other Secured Claims against any Debtor.

                 (b)        Treatment: Each Holder of an Allowed Other Secured Claim shall receive, in full
                            and final satisfaction of such Claim, at the option of the applicable Debtor or
                            Reorganized Debtor, either:

                            (i)     payment in full in Cash of its Allowed Class 1 Claim;

                            (ii)    the collateral securing its Allowed Class 1 Claim;

                            (iii)   Reinstatement of its Allowed Class 1 Claim; or

                            (iv)    such other treatment rendering its Allowed Class 1 Claim Unimpaired in




                                                       19
Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 24 of 59



                       accordance with section 1124 of the Bankruptcy Code.

       (c)     Voting: Class 1 is Unimpaired under the Plan. Holders of Allowed Claims in
               Class 1 are conclusively presumed to have accepted the Plan pursuant to
               section 1126(f) of the Bankruptcy Code. Therefore, such Holders are not entitled
               to vote to accept or reject the Plan.

2. Class 2 - Other Priority Claims

       (a)     Classification: Class 2 consists of any Other Priority Claims against any Debtor.

       (b)     Treatment: Each Holder of an Allowed Other Priority Claim shall receive, in full
               and final satisfaction of such Claim, Cash in an amount equal to such Allowed
               Other Priority Claim.

       (c)     Voting: Class 2 is Unimpaired under the Plan. Holders of Claims in Class 2 are
               conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
               Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept or
               reject the Plan.

3. Class 3 - ABL Facility Claims

       (a)     Classification: Class 3 consists of any ABL Facility Claims against any Debtor.

       (b)     Allowance: On the Effective Date, the ABL Facility Claims shall be Allowed in
               the aggregate principal amount of $383,000,000, plus accrued and unpaid interest
               on such principal amount through the Petition Date, amounts drawn under existing
               letters of credit, and fees and other expenses arising under or in connection with
               the ABL Credit Agreement.

       (c)     Treatment: On the Effective Date, unless otherwise agreed by a Holder of an
               Allowed ABL Facility Claim, each Holder of an Allowed ABL Facility Claim
               shall, at the election of such Holder, receive (i) payment in Cash of its Allowed
               ABL Facility Claim and replacement or cash collateralization of all issued and
               undrawn letters of credit in the amounts specified under the ABL Credit
               Agreement; or (ii)(x) its Pro Rata share of refinanced loans under the New ABL
               Facility in an amount equal to the principal amount of ABL Facility Claims held
               by such Holder as of the Effective Date, and (y) Cash in an amount equal to the
               accrued but unpaid non-default interest payable to such Holder under the ABL
               Credit Agreement as of the Effective Date (if any).

       (d)     Voting: Class 3 is Unimpaired under the Plan. Holders of Claims in Class 3 are
               conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the




                                          20
Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 25 of 59



               Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept or
               reject the Plan.

4. Class 4 - First Lien Term Loan Claims

       (a)     Classification: Class 4 consists of any First Lien Term Loan Claims.

       (b)     Allowance: On the Effective Date, the First Lien Term Loan Claims shall be
               Allowed in the aggregate principal amount of $999,400,000, plus accrued and
               unpaid interest on such principal amount through the Effective Date and any fees
               and other expenses arising under or in connection with the First Lien Term Loan
               Credit Agreement.

       (c)     Treatment: On the Effective Date, each Holder of an Allowed First Lien Term
               Loan Claim shall receive, in full and final satisfaction of such Claim, New FLSO
               Loans in a principal amount equal to 55.0% of such Holder’s Allowed First Lien
               Term Loan Claim; provided, that all accrued and unpaid amortization and interest
               (at the default rate) on the principal amount of such Claim through the Petition
               Date shall be paid in full in Cash on the Effective Date.

       (d)     Voting: Class 4 is Impaired under the Plan and Holders of Allowed Claims in
               Class 4 are entitled to vote to accept or reject the Plan.

5. Class 5 - Second Lien Term Loan Claims

       (a)     Classification: Class 5 consists of any Second Lien Term Loan Claims.

       (b)     Allowance: On the Effective Date, the Second Lien Term Loan Claims shall be
               Allowed in the aggregate principal amount of $550,000,000, plus accrued and
               unpaid interest on such principal amount through the Effective Date and any fees
               and other expenses arising under or in connection with the Second Lien Term Loan
               Credit Agreement.

       (c)     Treatment: On the Effective Date, each Holder of an Allowed Second Lien Term
               Loan Claim shall receive, in full and final satisfaction of such Claim: (i) New
               FLSO Loans in a principal amount equal to 15.0% of such Holder’s Allowed
               Second Lien Term Loan Claim; (ii) New Second Lien Term Loans in a principal
               amount equal to 20.0% of such Holder’s Allowed Second Lien Term Loan Claim;
               and (iii) its Pro Rata share of 34.9% of the New Common Stock; provided, that all
               accrued and unpaid interest (at the default rate) on the principal amount of such
               Claim through the Petition Date shall be paid in full in Cash on the Effective Date.

       (d)     Voting: Class 5 is Impaired under the Plan and Holders of Allowed Claims in
               Class 5 are entitled to vote to accept or reject the Plan.

6. Class 6 - General Unsecured Claims

       (a)     Classification: Class 6 consists of all General Unsecured Claims.

       (b)     Treatment: Each Holder of an Allowed General Unsecured Claim shall receive, in
               full and final satisfaction of such Claim and at the Debtors’ sole discretion, either:


                                           21
Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 26 of 59



                (i) Reinstatement of such Allowed General Unsecured Claim pursuant to section
                1124 of the Bankruptcy Code; or

                (ii) payment in full in Cash on (A) the Effective Date, or (B) the date due in the
                ordinary course of business in accordance with the terms and conditions of the
                particular transaction giving rise to such Allowed General Unsecured Claim.

        (c)     Voting: Class 6 is Unimpaired under the Plan. Holders of Claims in Class 6 are
                conclusively deemed to have accepted the Plan pursuant to section 1126(f) of the
                Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept or
                reject the Plan.

7. Class 7 - Intercompany Claims

        (a)     Classification: Class 7 consists of all Intercompany Claims.

        (b)     Treatment: Intercompany Claims shall be, at the option the Reorganized Debtors,
                either: (i) Reinstated; or (ii) distributed, contributed, set off, cancelled and
                released without any distribution on account of such Claims, or otherwise
                addressed at the option of the Reorganized Debtors.

        (c)     Voting: Class 7 is Unimpaired if the Class 7 Claims are Reinstated or Impaired if
                the Class 7 Claims are cancelled. Holders of Class 7 Claims are conclusively
                deemed to have accepted the Plan pursuant to section 1126(f) or rejected the Plan
                pursuant to section 1126(g) of the Bankruptcy Code. Holders of Class 7 Claims
                are not entitled to vote to accept or reject the Plan.

8. Class 8 - Intercompany Interests

        (a)     Classification: Class 8 consists of all Intercompany Interests.

        (b)     Treatment: Intercompany Interests shall be, at the option of the Reorganized
                Debtors, either: (i) Reinstated; or (ii) cancelled and released without any
                distribution on account of such Interests.

        (c)     Voting: Class 8 is Unimpaired if the Class 8 Interests are Reinstated or Impaired
                if the Class 8 Interests are cancelled. Holders of Class 8 Interests are conclusively
                deemed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy
                Code or rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
                Holders of Class 8 Interests are not entitled to vote to accept or reject the Plan.

9. Class 9 – Interests

        (a)     Classification: Class 9 consists of all Interests in Fashion Holdings Intermediate
                LLC.

        (b)     Treatment: On the Effective Date, all Interests will be Reinstated, subject to
                dilution on account of the New Common Stock, and the legal, equitable, and
                contractual rights to which holders of Interests are entitled shall otherwise remain
                unaltered.




                                            22
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 27 of 59



                 (c)     Voting: Class 9 is Impaired under the Plan and Holders of Allowed Interests in
                         Class 9 are entitled to vote to accept or reject the Plan.

C.      Special Provision Governing Unimpaired Claims.

        Except as otherwise provided in the Plan, nothing under the Plan shall affect the Debtors’ or the
Reorganized Debtors’ rights regarding any Unimpaired Claims, including, all rights regarding legal and
equitable defenses to, or setoffs or recoupments against, any such Unimpaired Claims.

D.      Elimination of Vacant Classes.

         Any Class of Claims or Interests that does not have a Holder of an Allowed Claim or Allowed
Interest or a Claim or Interest temporarily Allowed by the Bankruptcy Court as of the date of the
Confirmation Hearing shall be deemed eliminated from the Plan for purposes of voting to accept or reject
the Plan and for purposes of determining acceptance or rejection of the Plan by such Class pursuant to
section 1129(a)(8) of the Bankruptcy Code.

E.      Voting Classes; Presumed Acceptance by Non-Voting Classes.

         If a Class contains Claims or Interests eligible to vote and no Holders of Claims or Interests eligible
to vote in such Class vote to accept or reject the Plan, the Holders of such Claims or Interests in such Class
shall be deemed to have accepted the Plan.

F.      Intercompany Interests.

         To the extent Reinstated under the Plan, distributions on account of Intercompany Interests are not
being received by Holders of such Intercompany Interests on account of their Intercompany Interests but
for the purposes of administrative convenience, for the ultimate benefit of the Holders of New Common
Stock, and in exchange for the Debtors’ and Reorganized Debtors’ agreement under the Plan to make certain
distributions to the Holders of Allowed Claims.

G.      Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code.

         Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes of Confirmation by
acceptance of the Plan by one or more of the Classes entitled to vote pursuant to Article III.B of the Plan.
The Debtors shall seek Confirmation of the Plan pursuant to section 1129(b) of the Bankruptcy Code with
respect to any rejecting Class of Claims or Interests. The Debtors reserve the right to modify the Plan in
accordance with Article X of the Plan to the extent, if any, that Confirmation pursuant to section 1129(b)
of the Bankruptcy Code requires modification, including by modifying the treatment applicable to a Class
of Claims or Interests to render such Class of Claims or Interests Unimpaired to the extent permitted by the
Bankruptcy Code and the Bankruptcy Rules.

H.      Controversy Concerning Impairment.

        If a controversy arises as to whether any Claims or Interests, or any Class of Claims or Interests,
are Impaired, the Bankruptcy Court shall, after notice and a hearing, determine such controversy on or
before the Confirmation Date.




                                                      23
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 28 of 59



I.      Subordinated Claims.

         The allowance, classification, and treatment of all Allowed Claims and Allowed Interests and the
respective distributions and treatments under the Plan take into account and conform to the relative priority
and rights of the Claims and Interests in each Class in connection with any contractual, legal, and equitable
subordination rights relating thereto, whether arising under general principles of equitable subordination,
section 510(b) of the Bankruptcy Code, or otherwise. Pursuant to section 510 of the Bankruptcy Code, and
subject to the RSA, the Reorganized Debtors reserve the right to re-classify any Allowed Claim or Allowed
Interest in accordance with any contractual, legal, or equitable subordination relating thereto.

                                       ARTICLE IV.
                          MEANS FOR IMPLEMENTATION OF THE PLAN

A.      General Settlement of Claims and Interests.

         As discussed in detail in the Disclosure Statement and as otherwise provided herein, pursuant to
section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration for the classification,
distributions, releases, and other benefits provided under the Plan, upon the Effective Date, the provisions
of the Plan shall constitute a good faith compromise and settlement of all Claims and Interests and
controversies resolved pursuant to the Plan, including (1) any challenge to the amount, validity, perfection
(as applicable), enforceability, priority or extent of the ABL Facility Claims, the First Lien Term Loan
Claims, the Second Lien Term Loan Claims, or the Interests, (2) any claim to avoid, subordinate, or disallow
any ABL Facility Claims, First Lien Term Loan Claims, Second Lien Term Loan Claims, or Interests,
whether under any provision of chapter 5 of the Bankruptcy Code, on any equitable theory (including
equitable subordination, equitable disallowance, or unjust enrichment) or otherwise. The Plan shall be
deemed a motion to approve the good faith compromise and settlement of all such Claims, Interests, and
controversies pursuant to Bankruptcy Rule 9019, and the entry of the Confirmation Order shall constitute
the Bankruptcy Court’s approval of such compromise and settlement under section 1123 of the Bankruptcy
Code and Bankruptcy Rule 9019, as well as a finding by the Bankruptcy Court that such settlement and
compromise is fair, equitable, reasonable and in the best interests of the Debtors and their Estates. Subject
to Article VI hereof, all distributions made to Holders of Allowed Claims and Allowed Interests
(as applicable) in any Class are intended to be and shall be final.

B.      Restructuring Transactions.

         On the Effective Date, the applicable Debtors or the Reorganized Debtors shall enter into any
transaction, including those transactions set forth in the Description of Transaction Steps, and shall take
any actions as may be necessary or appropriate to effectuate the Restructuring Transactions, including, as
applicable, the issuance, transfer, or cancellation of any securities, notes, instruments, certificates, and other
documents required to be issued, transferred, or cancelled pursuant to the Plan or any Restructuring
Transaction, subject to the terms of the RSA. Reorganized Belk shall be the borrower under the New Credit
Facilities and the New ABL Facility, and Reorganized Belk Holdings shall be the issuer of New Common
Stock to the applicable Holders of Claims and Interests as set forth herein and in the applicable Definitive
Documentation. On the Effective Date, 15.0% of the New Common Stock shall also be distributed on a
pro rata basis to the First Lien Term Lenders and the Second Lien Term Lenders (based on such First Lien
Term Lender’s or Second Lien Term Lender’s funded amount of the New FLFO New Money Loans as a
proportion of $125 million) that participate in the New FLFO New Money Loans.

        On the Effective Date, KKR, Blackstone Credit, and GIC shall be deemed to have waived all legal,
equitable, and contractual interests in the KKR, Blackstone Credit, and GIC Topco Equity Interests, and



                                                       24
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 29 of 59



the KKR, Blackstone Credit, and GIC Topco Equity Interests shall be cancelled and released without any
distribution on account of such Topco Equity Interests.

         The actions to implement the Restructuring Transactions may include, in accordance with the
consent rights in the RSA: (1) the execution and delivery of appropriate agreements or other documents of
merger, amalgamation, consolidation, restructuring, conversion, disposition, transfer, arrangement,
continuance, dissolution, sale, purchase, or liquidation containing terms that are consistent with the terms
of the Plan and that satisfy the applicable requirements of applicable law and any other terms to which the
applicable Entities may agree; (2) the execution and delivery of appropriate instruments of transfer,
assignment, assumption, or delegation of any asset, property, right, liability, debt, or obligation on terms
consistent with the terms of the Plan and having other terms for which the applicable parties agree; (3) the
filing of appropriate certificates or articles of incorporation, reincorporation, merger, consolidation,
conversion, amalgamation, arrangement, continuance, or dissolution pursuant to applicable state or
provincial law; and (4) all other actions that the applicable Entities determine to be necessary, including
making filings or recordings that may be required by applicable law in connection with the Plan.

C.      The Reorganized Debtors.

         On the Effective Date, the New Board shall be established, and each Reorganized Debtor shall
adopt its New Organizational Documents, in each case, in accordance with the terms set forth in the New
Shareholders Agreement. The Reorganized Debtors shall be authorized to adopt any other agreements,
documents, and instruments and to take any other actions contemplated under the Plan as necessary to
consummate the Plan.

D.      Sources of Consideration for Plan Distributions.

        1. New ABL Facility.

        On the Effective Date, the Reorganized Debtors shall enter into the New ABL Facility, the terms
of which will be set forth in the New ABL Facility Documents. Confirmation of the Plan shall be deemed
approval of the New ABL Facility and the New ABL Facility Documents, as applicable, and all transactions
contemplated thereby, and all actions to be taken, undertakings to be made, and obligations to be incurred
by the Reorganized Debtors in connection therewith, including the payment of all fees, indemnities,
expenses, and other payments provided for therein, and authorization of the Reorganized Debtors to enter
into and execute the New ABL Facility Documents and such other documents as may be required to
effectuate the treatment afforded by the New ABL Facility.

         On the Effective Date, all of the claims, Liens, and security interests to be granted, carried forward,
continued, amended, extended and/or reaffirmed (including in connection with any ABL Facility Claims
that are refinanced by the New ABL Facility) in accordance with the New ABL Facility Documents (a) shall
be deemed to be granted, carried forward, continued, amended, extended and/or reaffirmed, (b) shall be
continuing, legal, binding, and enforceable Liens on, and security interests in, the collateral granted
thereunder in accordance with the terms of the New ABL Facility Documents, (c) shall be deemed
automatically perfected on the Effective Date, subject only to such Liens and security interests as may be
permitted under the New ABL Facility Documents, and (d) shall not be subject to recharacterization or
equitable subordination for any purposes whatsoever and shall not constitute preferential transfers or
fraudulent conveyances under the Bankruptcy Code or any applicable non-bankruptcy law. The
Reorganized Debtors and the persons and entities granted such Liens and security interests shall be
authorized to make all filings and recordings, and to obtain all governmental approvals and consents
necessary to establish and perfect such Liens and security interests under the provisions of the applicable
state, federal, or other law that would be applicable in the absence of the Plan and the Confirmation Order


                                                      25
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 30 of 59



(it being understood that perfection shall occur automatically by virtue of the entry of the Confirmation
Order and any such filings, recordings, approvals, and consents shall not be required), and will thereafter
cooperate to make all other filings and recordings that otherwise would be necessary under applicable law
to give notice of such Liens and security interests to third parties.

        2. New First Lien Credit Facility.

         On the Effective Date, the Reorganized Debtors shall enter into the New First Lien Credit Facility,
the terms of which will be set forth in the New First Lien Credit Facility Documents. Confirmation of the
Plan shall be deemed approval of the Backstop Commitment Letter, the New First Lien Credit Facility, and
the New First Lien Credit Facility Documents, as applicable, and all transactions contemplated thereby, and
all actions to be taken, undertakings to be made, and obligations to be incurred by the Reorganized Debtors
in connection therewith, including the payment of all fees (including the New FLFO Loans Commitment
Premium, the Lender Backstop Commitment Premium, and the other fees and premiums and other
consideration described herein and in the Backstop Commitment Letter), indemnities, expenses, and other
payments provided for therein, and authorization of the Reorganized Debtors to enter into and execute the
New First Lien Credit Facility Documents and such other documents as may be required to effectuate the
treatment afforded by the New First Lien Credit Facility. For the avoidance of doubt, the New First Lien
Credit Agreement may be effectuated through an amendment and restatement of the First Lien Term Loan
Credit Agreement. Execution of the New First Lien Credit Agreement by the New First Lien Credit Facility
Agent shall be deemed to bind all Holders of First Lien Term Loan Claims and Second Lien Term Loan
Claims as if each such Holder had executed the New First Lien Credit Agreement with appropriate
authorization.

         On the Effective Date, all of the claims, Liens, and security interests to be granted, carried forward,
continued, amended, or extended in accordance with the New First Lien Credit Facility Documents shall,
as applicable, (a) be deemed to be granted, carried forward, continued, amended, or extended to secure the
New First Lien Credit Facility, (b) be legal, binding, and enforceable Liens on, and security interests in, the
collateral granted thereunder in accordance with the terms of the New First Lien Credit Facility Documents,
(c) be deemed automatically perfected on the Effective Date, subject only to such Liens and security
interests as may be permitted under the New First Lien Credit Facility Documents, and (d) not be subject
to recharacterization or equitable subordination for any purposes whatsoever and shall not constitute
preferential transfers or fraudulent conveyances under the Bankruptcy Code or any applicable non-
bankruptcy law. The Reorganized Debtors and the persons and entities granted such Liens and security
interests shall be authorized to make all filings and recordings, and to obtain all governmental approvals
and consents necessary to establish and perfect such Liens and security interests under the provisions of the
applicable state, federal, or other law that would be applicable in the absence of the Plan and the
Confirmation Order (it being understood that perfection shall occur automatically by virtue of the entry of
the Confirmation Order and any such filings, recordings, approvals, and consents shall not be required),
and will thereafter cooperate to make all other filings and recordings that otherwise would be necessary
under applicable law to give notice of such Liens and security interests to third parties.

       The New Term Loans to be issued under the New First Lien Credit Facility will consist of (a) New
FLFO Loans in the aggregate principal amount of $300 million, consisting of New FLFO New Money
Loans and New FLFO Roll-Up Loans; and (b) New FLSO Loans in the aggregate principal amount of up
to $822 million. On the Effective Date, the roll-up of First Lien Term Loans with New FLFO Roll-Up
Loans shall take place immediately prior to any distribution of New FLSO Loans on account of the First
Lien Term Loan Claims.

        Each Term Lender may participate in the New FLFO New Money Loans on behalf of some or all
funds or accounts managed or advised by such Term Lender, or some or all funds or accounts managed or


                                                      26
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 31 of 59



advised by the investment manager or advisor of such Term Lender, or any affiliate thereof, and may
allocate its participation in the New FLFO New Money Loans among such funds or accounts in its sole
discretion.

         The Lender Backstop Parties have committed to backstop $125 million in the aggregate principal
amount of the New FLFO New Money Loans. The Sponsor Backstop Party has committed to backstop
$100 million in the aggregate principal amount of the New FLFO New Money Loans. To the extent the
total subscriptions by the New Credit Facility Lenders that are First Lien Term Lenders or Second Lien
Term Lenders exceed the applicable New FLFO New Money Loan commitments allocated to the applicable
group of the New Credit Facility Lenders, the excess amount would first reduce the funding commitments
not subscribed by their respective First Lien Term Lender or Second Lien Term Lender group on a dollar
for dollar basis (if any), with the remaining excess amount to reduce the New FLFO New Money Loan
funding commitments that are backstopped by the Sponsor Backstop Party on a dollar for dollar basis;
provided, that such oversubscription by First Lien Term Lenders and Second Lien Term Lenders and
corresponding reduction of New FLFO New Money Loan commitments will be limited (on a ratable basis)
such that the Sponsor Backstop Party’s funded aggregate principal amount of New FLFO New Money
Loans shall in no event be below $65 million; provided, further that such First Lien Term Lenders or Second
Lien Term Lenders may elect to limit any such oversubscription to reduction of the First Lien Term
Lenders’ and Second Lien Term Lenders’ New FLFO New Money Loan commitments.

         On the Effective Date, as consideration for the Lender Backstop Parties’ respective Backstop
Commitments: (a) each Lender Backstop Party shall receive its pro rata share (based on such Lender
Backstop Party’s proportionate share of the aggregate Backstop Commitments of all of the Lender Backstop
Parties) of the Lender Backstop Commitment Premium; and (b) each First Lien Term Lender that is also a
Lender Backstop Party shall receive its pro rata share of $30 million of the New FLFO Roll-Up Loans
(based on such First Lien Term Lender’s proportionate share of the Backstop Commitments in respect of
the two-thirds of the $125 million of the New FLFO New Money Loans backstopped by the Lender
Backstop Parties that are First Lien Term Lenders).

          Each First Lien Term Lender that funds at least its pro rata share of two-thirds of $125 million of
the New FLFO New Money Loans shall receive on the Effective Date as consideration for its commitment
to fund the New FLFO New Money Loans (a) its pro rata share (based on such First Lien Term Lender’s
total funding of New FLFO New Money Loans out of two-thirds of $125 million of New FLFO New Money
Loans) of $45 million of the New FLFO Roll-Up Loans; and (b) a New FLFO Loans Commitment
Premium.2 The Reorganized Debtors shall not treat distributions pursuant to the Plan of amounts or loans
described in this Article IV.D.2 as giving rise to withholding under section 1441 of the Internal Revenue
Code, except (a) as required by a change in applicable law after the date hereof, or (b) with respect to any
Holder of a Claim of Interest, if such Holder fails to provide an IRS Form W-9 or W-8 establishing an
exemption from withholding under section 1441 of the Internal Revenue Code with respect to payments of
interest.

        3. New Second Lien Credit Facility.

         On the Effective Date, the Reorganized Debtors shall enter into the New Second Lien Credit
Facility, the terms of which will be set forth in the New Second Lien Credit Facility Documents.
Confirmation of the Plan shall be deemed approval of the New Second Lien Credit Facility and the New

2   In addition to the foregoing, a supplemental fee of $12 million will be paid to and divided between
    certain Consenting First Lien Term Lenders pursuant to the terms and conditions set forth in the
    Backstop Commitment Letter.


                                                     27
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 32 of 59



Second Lien Credit Facility Documents, and all transactions contemplated thereby, and all actions to be
taken, undertakings to be made, and obligations to be incurred by the Reorganized Debtors in connection
therewith, including the payment of all fees, indemnities, expenses, and other payments provided for
therein, and authorization of the Reorganized Debtors to enter into and execute the New Second Lien Credit
Facility Documents and such other documents as may be required to effectuate the treatment afforded by
the New Second Lien Credit Facility. For the avoidance of doubt, the New Second Lien Credit Agreement
may be effectuated through an amendment and restatement of the Second Lien Term Loan Credit
Agreement. Execution of the New Second Lien Credit Agreement by the New Second Lien Credit Facility
Agent shall be deemed to bind all Holders of Second Lien Term Loan Claims as if each such Holder had
executed the New Second Lien Credit Agreement with appropriate authorization.

         On the Effective Date, all of the claims, Liens, and security interests to be granted, carried forward,
continued, amended, or extended in accordance with the New Second Lien Credit Facility Documents shall,
as applicable, (a) be deemed to be granted, carried forward, continued, amended, or extended to secure the
New Second Lien Credit Facility, (b) be legal, binding, and enforceable Liens on, and security interests in,
the collateral granted thereunder in accordance with the terms of the New Second Lien Credit Facility
Documents, (c) be deemed automatically perfected on the Effective Date, subject only to such Liens and
security interests as may be permitted under the New Second Lien Credit Facility Documents, and (d) not
be subject to recharacterization or equitable subordination for any purposes whatsoever and shall not
constitute preferential transfers or fraudulent conveyances under the Bankruptcy Code or any applicable
non-bankruptcy law. The Reorganized Debtors and the persons and entities granted such Liens and security
interests shall be authorized to make all filings and recordings, and to obtain all governmental approvals
and consents necessary to establish and perfect such Liens and security interests under the provisions of the
applicable state, federal, or other law that would be applicable in the absence of the Plan and the
Confirmation Order (it being understood that perfection shall occur automatically by virtue of the entry of
the Confirmation Order and any such filings, recordings, approvals, and consents shall not be required),
and will thereafter cooperate to make all other filings and recordings that otherwise would be necessary
under applicable law to give notice of such Liens and security interests to third parties.

        4. New Common Stock.

         Reorganized Belk Holdings shall be authorized to issue a certain number of shares, units, or other
interests of New Common Stock pursuant to its New Organizational Documents and the New Shareholders
Agreement. On the Effective Date, the Debtors or the Reorganized Debtors, as applicable, shall issue all
securities, notes, instruments, certificates, and other documents required to be issued pursuant to the Plan
and the applicable Definitive Documentation.

         All of the shares, units, or other interests constituting New Common Stock issued pursuant to the
Plan, the New Shareholders Agreement, and the Definitive Documentation shall be duly authorized, validly
issued, fully paid, and non-assessable. Each distribution and issuance referred to in Article VI hereof shall
be governed by the terms and conditions set forth in the Plan applicable to such distribution or issuance and
by the terms and conditions of the instruments evidencing or relating to such distribution or issuance, which
terms and conditions shall bind each Entity receiving such distribution or issuance.

E.      Corporate Existence.

        Except as otherwise provided in the Plan, each Debtor shall continue to exist after the Effective
Date as a separate corporate Entity, limited liability company, partnership, or other form, as the case may
be, with all the powers of a corporation, limited liability company, partnership, or other form, as the case
may be, pursuant to the applicable law in the jurisdiction in which each applicable Debtor is incorporated
or formed and pursuant to the certificate of incorporation and by-laws (or other formation documents) in


                                                      28
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 33 of 59



effect prior to the Effective Date, except to the extent such certificate of incorporation and by-laws
(or other formation documents) are amended under the Plan or otherwise, and to the extent such documents
are amended, such documents are deemed to be amended pursuant to the Plan and require no further action
or approval (other than any requisite filings required under applicable state, provincial, or federal law).

F.      Vesting of Assets in the Reorganized Debtors.

         Except as otherwise provided in the Plan, the Confirmation Order, or any agreement, instrument,
or other document incorporated herein, on the Effective Date, all property in each Estate, all Causes of
Action, and any property acquired by any of the Debtors pursuant to the Plan shall vest in each respective
Reorganized Debtor, free and clear of all Liens, Claims, charges, Causes of Action, or other encumbrances.
On and after the Effective Date, except as otherwise provided in the Plan, each Reorganized Debtor may
operate its business and may use, acquire, or dispose of property and compromise or settle any Claims,
Interests, or Causes of Action without supervision or approval by the Bankruptcy Court and free of any
restrictions of the Bankruptcy Code or Bankruptcy Rules.

G.      Cancellation of Existing Agreements and Interests.

         On the Effective Date, except with respect to the New Credit Facilities, the New ABL Facility, the
First Lien Term Loan Credit Agreement (if amended and restated in connection with consummation of the
Plan), the First Lien Term Loan Documents (including any pre-existing mortgage, deed of trust, Lien,
pledge, or other security interest granted in connection therewith that shall be carried forward, continued,
amended, or extended with respect to the Reorganized Debtors’ assets, to secure the New First Lien Credit
Facility or the First Lien Term Loan Credit Agreement (if amended and restated in connection with
consummation of the Plan)), the Second Lien Term Loan Credit Agreement (if amended and restated in
connection with consummation of the Plan), the Second Lien Term Loan Documents (including any
pre-existing mortgage, deed of trust, Lien, pledge, or other security interest granted in connection therewith
that shall be carried forward, continued, amended, or extended with respect to the Reorganized Debtors’
assets, to secure the New Second Lien Credit Facility or the Second Lien Term Loan Credit Agreement
(if amended and restated in connection with consummation of the Plan)), the ABL Credit Agreement
(if amended and restated, refinanced or deemed to be reaffirmed in connection with the New ABL Facility),
the ABL Loan Documents (including any pre-existing mortgage, deed of trust, Lien, pledge, or other
security interest granted in connection therewith that shall be carried forward, continued, amended, or
extended with respect to the Reorganized Debtors’ assets, to secure the New ABL Facility or the New ABL
Credit Agreement (if amended and restated in connection with consummation of the Plan)), or to the extent
otherwise provided in the Plan, the Confirmation Order, or any agreement, instrument, or other document
incorporated herein, all notes, instruments, certificates, and other documents evidencing Claims or Interests,
including credit agreements and indentures, shall be cancelled and the obligations of the Debtors and any
non-Debtor Affiliate thereunder or in any way related thereto shall be deemed satisfied in full, cancelled,
discharged, and of no force or effect. Holders of or parties to such cancelled instruments, securities, and
other documentation will have no rights arising from or relating to such instruments, securities, and other
documentation, or the cancellation thereof, except the rights provided for pursuant to this Plan.

H.      Corporate Action.

         Upon the Effective Date, all actions contemplated under the Plan shall be deemed authorized and
approved in all respects, including: (1) adoption or assumption, as applicable, of the Employment
Obligations; (2) selection of the directors, officers, or managers for the Reorganized Debtors; (3) the
issuance of the New Common Stock and entry into the New Shareholders Agreement; (4) implementation
of the Restructuring Transactions; (5) entry into the New Credit Facilities Documents and the New ABL
Facility Documents; (6) all other actions contemplated under the Plan (whether to occur before, on, or after


                                                     29
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 34 of 59



the Effective Date); (7) adoption of the New Organizational Documents; (8) the rejection, assumption, or
assumption and assignment, as applicable, of Executory Contracts and Unexpired Leases; and (9) all other
acts or actions contemplated or reasonably necessary or appropriate to promptly consummate the
Restructuring Transactions contemplated by the Plan (whether to occur before, on, or after the Effective Date).
All matters provided for in the Plan involving the corporate structure of the Debtors or the Reorganized
Debtors, and any corporate action required by the Debtors or the Reorganized Debtor, as applicable, in
connection with the Plan shall be deemed to have occurred and shall be in effect, without any requirement
of further action by the security Holders, directors, officers, or managers of the Debtors or the Reorganized
Debtors, as applicable. On or (as applicable) prior to the Effective Date, the appropriate officers of the
Debtors or the Reorganized Debtors, as applicable, shall be authorized and (as applicable) directed to issue,
execute, and deliver the agreements, documents, securities, and instruments contemplated under the Plan
(or necessary or desirable to effect the transactions contemplated under the Plan) in the name of and on
behalf of the Reorganized Debtors, including the New Common Stock, the New Organizational Documents,
the New Credit Facilities, the New Credit Facilities Documents, the New ABL Facility, the New ABL
Facility Documents, and any and all other agreements, documents, securities, and instruments relating to
the foregoing. Additionally, each recipient of New Common Stock shall execute the New Shareholders
Agreement as soon as reasonably practicable, provided, however, that on the Effective Date, each recipient
of New Common Stock shall be deemed to be a party to the New Shareholders Agreement without the need
for execution of the New Shareholders Agreement by such recipient. The authorizations and approvals
contemplated by this Article IV.H shall be effective notwithstanding any requirements under non-
bankruptcy law.

I.      New Organizational Documents.

        Each of the Reorganized Debtors will file its New Organizational Documents with the applicable
Secretaries of State and/or other applicable authorities in its respective state, province, or country of
incorporation in accordance with the terms set forth in the New Shareholders Agreement and the corporate
laws of the respective state, province, or country of incorporation. The New Organizational Documents
will prohibit the issuance of non-voting Equity Securities, to the extent required under section 1123(a)(6)
of the Bankruptcy Code. For the avoidance of doubt, the New Organizational Documents shall be included
as exhibits to the Plan Supplement.

J.      Directors and Officers of Reorganized Debtors.

         As of the Effective Date, the term of the current members of the Debtors’ respective Governing
Bodies shall expire, and the members for the initial term of the New Board shall be designated and
appointed in accordance with the terms set forth in the New Shareholders Agreement. The initial members
of the New Board will be identified in the Plan Supplement, to the extent known at the time of filing. Each
such member and officer of the Reorganized Debtors shall serve from and after the Effective Date pursuant
to the terms of the New Organizational Documents, the New Shareholders Agreement, and other constituent
documents of the Reorganized Debtors.

K.      Effectuating Documents; Further Transactions.

        On and after the Effective Date, the Reorganized Debtors and the New Board are authorized to and
may issue, execute, deliver, file, or record such contracts, Securities, instruments, releases, and other
agreements or documents and take such actions as may be necessary to effectuate, implement, and further
evidence the terms and conditions of the Plan and the Securities issued pursuant to the Plan in the name of
and on behalf of the Reorganized Debtors, without the need for any approvals, authorization, or consents
except for those expressly required pursuant to the Plan.



                                                      30
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 35 of 59



L.      Certain Securities Law Matters

         The issuance and distribution of the Securities as contemplated by Articles III and IV.D of the Plan
shall be exempt from, among other things, the registration requirements of section 5 of the Securities Act
and any other applicable law requiring registration prior to the offering, issuance, distribution, or sale of
Securities in accordance with, and pursuant to, section 1145 of the Bankruptcy Code. Such Securities will
be freely tradable in the United States by the recipients thereof, subject to the provisions of
section 1145(b)(1) of the Bankruptcy Code relating to the definition of an underwriter in section 2(a)(11)
of the Securities Act, and compliance with applicable securities laws and any rules and regulations of the
United States Securities and Exchange Commission, if any, applicable at the time of any future transfer of
such Securities or instruments and subject to any restrictions in the New Organizational Documents.

M.      Section 1146 Exemption.

         To the fullest extent permitted by section 1146(a) of the Bankruptcy Code, any transfers
(whether from a Debtor to a Reorganized Debtor or to any other Person) of property under the Plan or
pursuant to: (1) the issuance, Reinstatement, distribution, transfer, or exchange of any debt, Equity
Security, or other interest in the Debtors or the Reorganized Debtors; (2) the Restructuring Transactions;
(3) the creation, modification, consolidation, termination, refinancing, and/or recording of any mortgage,
deed of trust, or other security interest, or the securing of additional indebtedness by such or other means;
(4) the making, assignment, or recording of any lease or sublease; (5) the grant of collateral as security for
any or all of the New Credit Facilities or the New ABL Facility; or (6) the making, delivery, or recording
of any deed or other instrument of transfer under, in furtherance of, or in connection with, the Plan,
including any deeds, bills of sale, assignments, or other instrument of transfer executed in connection with
any transaction arising out of, contemplated by, or in any way related to the Plan, shall not be subject to
any document recording tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, transfer
tax, mortgage recording tax, Uniform Commercial Code filing or recording fee, regulatory filing or
recording fee, or other similar tax or governmental assessment, and upon entry of the Confirmation Order,
the appropriate state or local governmental officials or agents shall forego the collection of any such tax or
governmental assessment and accept for filing and recordation any of the foregoing instruments or other
documents without the payment of any such tax, recordation fee, or governmental assessment. All filing
or recording officers (or any other Person with authority over any of the foregoing), wherever located and
by whomever appointed, shall comply with the requirements of section 1146(c) of the Bankruptcy Code,
shall forego the collection of any such tax or governmental assessment, and shall accept for filing and
recordation any of the foregoing instruments or other documents without the payment of any such tax or
governmental assessment.

N.      Employee Matters.

         Unless otherwise provided herein, and subject to Article V of the Plan, the Reorganized Debtors
shall assume all employment agreements, indemnification agreements, or other agreements with current
and former members of any Governing Body, employees, officers, directors, or managers of the Debtors.
Notwithstanding the foregoing, pursuant to section 1129(a)(13) of the Bankruptcy Code, from and after the
Effective Date, all retiree benefits (as such term is defined in section 1114 of the Bankruptcy Code), if any,
shall continue to be paid in accordance with applicable law.

O.      Preservation of Causes of Action.

         In accordance with section 1123(b) of the Bankruptcy Code, but subject to Article VIII hereof, the
Reorganized Debtors shall retain and may enforce all rights to commence and pursue, as appropriate, any
and all Causes of Action, whether arising before or after the Petition Date, including any actions specifically


                                                      31
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 36 of 59



enumerated in the Schedule of Retained Causes of Action, and the Reorganized Debtors’ rights to
commence, prosecute, or settle such Causes of Action shall be preserved notwithstanding the occurrence
of the Effective Date, other than the Causes of Action released by the Debtors pursuant to the releases and
exculpations contained in the Plan, including in Article VIII.

         The Reorganized Debtors may pursue such Causes of Action, as appropriate, in accordance with
the best interests of the Reorganized Debtors. No Entity may rely on the absence of a specific reference
in the Plan, the Plan Supplement, or the Disclosure Statement to any Cause of Action against it as
any indication that the Debtors or the Reorganized Debtors, as applicable, will not pursue any and
all available Causes of Action against it. The Debtors or the Reorganized Debtors, as applicable,
expressly reserve all rights to prosecute any and all Causes of Action against any Entity, except as
otherwise expressly provided in the Plan, including Article VIII of the Plan. Unless any Causes of
Action against an Entity are expressly waived, relinquished, exculpated, released, compromised, or settled
in the Plan or a Bankruptcy Court order, the Reorganized Debtors expressly reserve all Causes of Action,
for later adjudication, and, therefore, no preclusion doctrine, including the doctrines of res judicata,
collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable, or otherwise), or laches,
shall apply to such Causes of Action upon, after, or as a consequence of the Confirmation or Consummation.

         The Reorganized Debtors reserve and shall retain such Causes of Action notwithstanding the
rejection or repudiation of any Executory Contract or Unexpired Lease during the Chapter 11 Cases or
pursuant to the Plan. In accordance with section 1123(b)(3) of the Bankruptcy Code, any Causes of Action
that a Debtor may hold against any Entity shall vest in the applicable Reorganized Debtor, except as
otherwise expressly provided in the Plan, including Article VIII of the Plan. The Reorganized Debtors,
through their authorized agents or representatives, shall retain and may exclusively enforce any and all such
Causes of Action. The Reorganized Debtors shall have the exclusive right, authority, and discretion to
determine and to initiate, file, prosecute, enforce, abandon, settle, compromise, release, withdraw, or litigate
to judgment any such Causes of Action and to decline to do any of the foregoing without the consent or
approval of any third party or further notice to or action, order, or approval of the Bankruptcy Court.

P.      Closing the Chapter 11 Cases.

        Upon the occurrence of the Effective Date, the Reorganized Debtors shall be permitted to close all
of the Chapter 11 Cases except for one of the Chapter 11 Cases as determined by the Reorganized Debtors,
and any contested matters relating to each of the Debtors, including objections to Claims, shall be
administered and heard in such Chapter 11 Case.


                                ARTICLE V.
           TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

A.      Assumption and Rejection of Executory Contracts and Unexpired Leases.

         Each Executory Contract and Unexpired Lease shall be deemed assumed, without the need for any
further notice to or action, order, or approval of the Bankruptcy Court, as of the Effective Date under section
365 of the Bankruptcy Code. The assumption of Executory Contracts and Unexpired Leases hereunder
may include the assignment of certain of such contracts to Affiliates. The Confirmation Order will
constitute an order of the Bankruptcy Court approving the above-described assumptions and assignments.

       Except as otherwise provided herein or agreed to by the Debtors and the applicable counterparty,
each assumed Executory Contract or Unexpired Lease shall include all modifications, amendments,
supplements, restatements, or other agreements related thereto, and all rights related thereto, if any,


                                                       32
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 37 of 59



including all easements, licenses, permits, rights, privileges, immunities, options, rights of first refusal, and
any other interests. Modifications, amendments, supplements, and restatements to prepetition Executory
Contracts and Unexpired Leases that have been executed by the Debtors during the Chapter 11 Cases shall
not be deemed to alter the prepetition nature of the Executory Contract or Unexpired Lease or the validity,
priority, or amount of any Claims that may arise in connection therewith.

B.      Indemnification Obligations.

         All Indemnification Provisions, consistent with applicable law, currently in place (whether in the
by-laws, certificates of incorporation or formation, limited liability company agreements, limited
partnership agreements, other organizational documents, board resolutions, indemnification agreements,
employment contracts, or otherwise) for the current and former members of any Governing Body, directors,
officers, managers, employees, attorneys, accountants, investment bankers, and other professionals of, or
acting on behalf of, the Debtors, as applicable, shall be reinstated and remain intact, irrevocable, and shall
survive the Effective Date on terms no less favorable to such current and former members of any Governing
Body, directors, officers, managers, employees, attorneys, accountants, investment bankers, and other
professionals of, or acting on behalf of, the Debtors than the indemnification provisions in place prior to
the Effective Date.

         On or before the Effective Date, the Reorganized Debtors shall and are authorized to procure the
New D&O Tail Coverage. For the avoidance of doubt, following the Effective Date, the Reorganized
Debtors will not terminate or otherwise reduce the coverage under any directors’ and officers’ insurance
policies in effect or purchased as of the Petition Date, and all members, managers, directors, and officers
of the Company Parties who served in such capacity at any time prior to the Effective Date or any other
individuals covered by such insurance policies, will be entitled to the full benefits of any such policy for
the full term of such policy regardless of whether such members, managers, directors, officers, or other
individuals remain in such positions after the Effective Date.

C.      Cure of Defaults for Assumed Executory Contracts and Unexpired Leases.

         Any monetary defaults under each Executory Contract and Unexpired Lease to be assumed
pursuant to the Plan shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by payment
of the default amount in Cash on the Effective Date or in the ordinary course of business, subject to the
limitation described below, or on such other terms as the parties to such Executory Contracts or Unexpired
Leases may otherwise agree. In the event of a dispute regarding (1) the amount of any payments to cure
such a default, (2) the ability of the Reorganized Debtors or any assignee to provide “adequate assurance
of future performance” (within the meaning of section 365 of the Bankruptcy Code) under the Executory
Contract or Unexpired Lease to be assumed, or (3) any other matter pertaining to assumption, the
Bankruptcy Court shall hear such dispute prior to the assumption becoming effective. The Cure payments
required by section 365(b)(1) of the Bankruptcy Code shall be made following the entry of a Final Order
or orders resolving the dispute and approving the assumption and shall not prevent or delay implementation
of the Plan or the occurrence of the Effective Date.

         Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or otherwise and
full payment of any applicable Cure pursuant to this Article V.C shall result in the full release and
satisfaction of any Cures, Claims, or defaults, whether monetary or nonmonetary, including defaults of
provisions restricting the change in control or ownership interest composition or other bankruptcy-related
defaults, arising under any assumed Executory Contract or Unexpired Lease at any time prior to the
effective date of assumption. Any and all Proofs of Claim based upon Executory Contracts or
Unexpired Leases that have been assumed in the Chapter 11 Cases, including pursuant to the
Confirmation Order, and for which any Cure has been fully paid pursuant to this Article V.C, shall


                                                       33
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 38 of 59



be deemed disallowed and expunged as of the Effective Date without the need for any objection
thereto or any further notice to or action, order, or approval of the Bankruptcy Court.

D.      Insurance Policies.

         Each of the Debtors’ insurance policies and any agreements, documents, or instruments relating
thereto, are treated as Executory Contracts under the Plan. Unless otherwise provided in the Plan, on the
Effective Date, (1) the Debtors shall be deemed to have assumed all insurance policies and any agreements,
documents, and instruments relating to coverage of all insured Claims and (2) such insurance policies and
any agreements, documents, or instruments relating thereto shall revest in the Reorganized Debtors.

E.      Reservation of Rights.

          Nothing contained in the Plan or the Plan Supplement, shall constitute an admission by the Debtors
that any such contract or lease is in fact an Executory Contract or Unexpired Lease or that any of the
Reorganized Debtors have any liability thereunder. If there is a dispute regarding whether a contract or
lease is or was executory or unexpired at the time of assumption or rejection, the Debtors or the Reorganized
Debtors, as applicable, shall have thirty (30) days following entry of a Final Order resolving such dispute
to alter its treatment of such contract or lease under the Plan.

F.      Nonoccurrence of Effective Date.

        In the event that the Effective Date does not occur, the Bankruptcy Court shall retain jurisdiction
with respect to any request to extend the deadline for assuming or rejecting Unexpired Leases pursuant to
section 365(d)(4) of the Bankruptcy Code.

G.      Contracts and Leases Entered Into After the Petition Date.

        Contracts and leases entered into after the Petition Date by any Debtor, including any Executory
Contracts and Unexpired Leases assumed by such Debtor, will be performed by the applicable Debtor or
the Reorganized Debtors liable thereunder in the ordinary course of their business. Accordingly, such
contracts and leases (including any assumed Executory Contracts and Unexpired Leases) will survive and
remain unaffected by entry of the Confirmation Order.

                                        ARTICLE VI.
                            PROVISIONS GOVERNING DISTRIBUTIONS

A.      Timing and Calculation of Amounts to Be Distributed.

        Unless otherwise provided in the Plan, on the Effective Date (or if a Claim is not an Allowed Claim
or Allowed Interest on the Effective Date, on the date that such Claim or Interest becomes an Allowed
Claim or Allowed Interest, or as soon as reasonably practicable thereafter), each holder of an Allowed
Claim or Allowed Interest (as applicable) shall receive the full amount of the distributions that the Plan
provides for Allowed Claims or Allowed Interests (as applicable) in the applicable Class. In the event that
any payment or act under the Plan is required to be made or performed on a date that is not a Business Day,
then the making of such payment or the performance of such act may be completed on the next succeeding
Business Day, but shall be deemed to have been completed as of the required date. If and to the extent that
there are Disputed Claims or Disputed Interests, distributions on account of any such Disputed Claims or
Disputed Interests shall be made pursuant to the provisions set forth in Article VII hereof. Except as
otherwise provided in the Plan, holders of Claims or Interests shall not be entitled to interest, dividends, or



                                                      34
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 39 of 59



accruals on the distributions provided for in the Plan, regardless of whether such distributions are delivered
on or at any time after the Effective Date.

B.      Disbursing Agent.

         All distributions under the Plan shall be made by the Disbursing Agent on the Effective Date. The
Disbursing Agent shall not be required to give any bond or surety or other security for the performance of
its duties unless otherwise ordered by the Bankruptcy Court. Additionally, in the event that the Disbursing
Agent is so otherwise ordered, all costs and expenses of procuring any such bond or surety shall be borne
by the Reorganized Debtors.

C.      Rights and Powers of Disbursing Agent.

        1. Powers of the Disbursing Agent.

        The Disbursing Agent shall be empowered to: (a) effect all actions and execute all agreements,
instruments, and other documents necessary to perform its duties under the Plan; (b) make all distributions
contemplated hereby; (c) employ professionals to represent it with respect to its responsibilities; and
(d) exercise such other powers as may be vested in the Disbursing Agent by order of the Bankruptcy Court,
pursuant to the Plan, or as deemed by the Disbursing Agent to be necessary and proper to implement the
provisions hereof.

        2. Expenses Incurred On or After the Effective Date.

       Except as otherwise ordered by the Bankruptcy Court, the amount of any reasonable fees and
expenses incurred by the Disbursing Agent on or after the Effective Date (including taxes), and any
reasonable compensation and expense reimbursement claims (including reasonable attorney fees and
expenses), made by the Disbursing Agent shall be paid in Cash by the Reorganized Debtors.

D.      Delivery of Distributions and Undeliverable or Unclaimed Distributions.

        1. Record Date for Distribution.

        On the Distribution Record Date, the Claims Register shall be closed and any party responsible for
making distributions shall instead be authorized and entitled to recognize only those record Holders listed
on the Claims Register as of the close of business on the Distribution Record Date.

        2. Delivery of Distributions in General.

         Except as otherwise provided herein, the Disbursing Agent shall make distributions to Holders of
Allowed Claims and Allowed Interests (as applicable) as of the Distribution Record Date at the address for
each such Holder as indicated on the Debtors’ records as of the date of any such distribution; provided that
the manner of such distributions shall be determined at the discretion of the Reorganized Debtors; provided
further that the address for each Holder of an Allowed Claim shall be deemed to be the address set forth in
any Proof of Claim Filed by that Holder.

        3. Minimum Distributions.

         No fractional shares of New Common Stock shall be distributed and no Cash shall be distributed
in lieu of such fractional amounts. When any distribution pursuant to the Plan on account of an Allowed
Claim or Allowed Interest (as applicable) would otherwise result in the issuance of a number of shares of


                                                     35
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 40 of 59



New Common Stock that is not a whole number, the actual distribution of shares of New Common Stock
shall be rounded as follows: (a) fractions of one-half (½) or greater shall be rounded to the next higher
whole number and (b) fractions of less than one-half (½) shall be rounded to the next lower whole number
with no further payment therefore. The total number of authorized shares of New Common Stock to be
distributed to Holders of Allowed Claims and Allowed Interests (as applicable) shall be adjusted as
necessary to account for the foregoing rounding.

        4. Undeliverable Distributions and Unclaimed Property.

         In the event that any distribution to any Holder of Allowed Claims or Allowed Interests
(as applicable) is returned as undeliverable, no distribution to such Holder shall be made unless and until
the Disbursing Agent has determined the then-current address of such Holder, at which time such
distribution shall be made to such Holder without interest; provided that such distributions shall be deemed
unclaimed property under section 347(b) of the Bankruptcy Code at the expiration of one year from the
Effective Date. After such date, all unclaimed property or interests in property shall revert to the
Reorganized Debtors automatically and without need for a further order by the Bankruptcy Court
(notwithstanding any applicable federal, provincial or state escheat, abandoned, or unclaimed property laws
to the contrary), and the Claim of any Holder of Claims and Interests to such property or Interest in property
shall be discharged and forever barred.

E.      Manner of Payment.

        At the option of the Disbursing Agent, any Cash payment to be made hereunder may be made by
check or wire transfer or as otherwise required or provided in applicable agreements.

F.      Compliance with Tax Requirements.

         In connection with the Plan, to the extent applicable, the Reorganized Debtors shall comply with
all tax withholding and reporting requirements imposed on them by any Governmental Unit, and all
distributions made pursuant to the Plan shall be subject to such withholding and reporting requirements.
Notwithstanding any provision in the Plan to the contrary, the Reorganized Debtors and the Disbursing
Agent shall be authorized to take all actions necessary to comply with such withholding and reporting
requirements, including liquidating a portion of the distribution to be made under the Plan to generate
sufficient funds to pay applicable withholding taxes, withholding distributions pending receipt of
information necessary to facilitate such distributions, or establishing any other mechanisms they believe
are reasonable and appropriate. The Reorganized Debtors reserve the right to allocate all distributions made
under the Plan in compliance with all applicable wage garnishments, alimony, child support, and other
spousal awards, Liens, and encumbrances.

G.      Allocations.

        Distributions in respect of Allowed Claims shall be allocated first to the principal amount of such
Claims (as determined for federal income tax purposes) and then, to the extent the consideration exceeds
the principal amount of the Claims, to any portion of such Claims for accrued but unpaid interest.

H.      No Postpetition Interest on Claims.

         Unless otherwise specifically provided for in the Plan or the Confirmation Order, or required by
applicable bankruptcy and non-bankruptcy law, postpetition interest shall not accrue or be paid on any
prepetition Claims against the Debtors, and no Holder of a prepetition Claim against the Debtors shall be
entitled to interest accruing on or after the Petition Date on any such prepetition Claim. Additionally, and


                                                     36
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 41 of 59



without limiting the foregoing, interest shall not accrue or be paid on any Disputed Claim with respect to
the period from the Effective Date to the date a final distribution is made on account of such Disputed
Claim, if and when such Disputed Claim becomes an Allowed Claim.

I.      Foreign Currency Exchange Rate.

        Except as otherwise provided in a Bankruptcy Court order, as of the Effective Date, any Claim
asserted in currency other than U.S. dollars shall be automatically deemed converted to the equivalent U.S.
dollar value using the exchange rate for the applicable currency as published in The Wall Street Journal
(National Edition), on the Effective Date.

J.      Setoffs and Recoupment.

         Except as expressly provided in this Plan, each Reorganized Debtor may, pursuant to section 553
of the Bankruptcy Code, set off and/or recoup against any Plan Distributions to be made on account of any
Allowed Claim, any and all claims, rights, and Causes of Action that such Reorganized Debtor may hold
against the Holder of such Allowed Claim to the extent such setoff or recoupment is either (1) agreed in
amount among the relevant Reorganized Debtor(s) and Holder of Allowed Claim or (2) otherwise
adjudicated by the Bankruptcy Court or another court of competent jurisdiction; provided that neither the
failure to effectuate a setoff or recoupment nor the allowance of any Claim hereunder shall constitute a
waiver or release by a Reorganized Debtor or its successor of any and all claims, rights, and Causes of
Action that such Reorganized Debtor or its successor may possess against the applicable Holder. In no
event shall any Holder of Claims against, or Interests in, the Debtors be entitled to recoup any such Claim
or Interest against any claim, right, or Cause of Action of the Debtors or the Reorganized Debtors, as
applicable, unless such Holder actually has performed such recoupment and provided notice thereof in
writing to the Debtors in accordance with Article XII.G of the Plan on or before the Effective Date,
notwithstanding any indication in any Proof of Claim or otherwise that such Holder asserts, has, or intends
to preserve any right of recoupment.

K.      Claims Paid or Payable by Third Parties.

        1. Claims Paid by Third Parties.

         The Debtors or the Reorganized Debtors, as applicable, shall reduce in full a Claim, and such Claim
shall be disallowed without a Claim objection having to be Filed and without any further notice to or action,
order, or approval of the Bankruptcy Court, to the extent that the Holder of such Claim receives payment
in full on account of such Claim from a party that is not a Debtor or a Reorganized Debtor. Subject to the
last sentence of this paragraph, to the extent a Holder of a Claim receives a distribution on account of such
Claim and receives payment from a party that is not a Debtor or a Reorganized Debtor on account of such
Claim, such Holder shall, within 14 days of receipt thereof, repay or return the distribution to the applicable
Reorganized Debtor, to the extent the Holder’s total recovery on account of such Claim from the third party
and under the Plan exceeds the amount of such Claim as of the date of any such distribution under the Plan.
The failure of such Holder to timely repay or return such distribution shall result in the Holder owing the
applicable Reorganized Debtor annualized interest at the Federal Judgment Rate on such amount owed for
each Business Day after the 14-day grace period specified above until the amount is repaid.

        2. Claims Payable by Third Parties.

        No distributions under the Plan shall be made on account of an Allowed Claim that is payable
pursuant to one of the Debtors’ insurance policies until the Holder of such Allowed Claim has exhausted
all remedies with respect to such insurance policy. To the extent that one or more of the Debtors’ insurers


                                                      37
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 42 of 59



agrees to satisfy in full or in part a Claim (if and to the extent adjudicated by a court of competent
jurisdiction), then immediately upon such insurers’ agreement, the applicable portion of such Claim may
be expunged without a Claim objection having to be Filed and without any further notice to or action, order,
or approval of the Bankruptcy Court.

        3. Applicability of Insurance Policies.

        Except as otherwise provided in the Plan, distributions to Holders of Allowed Claims shall be in
accordance with the provisions of any applicable insurance policy. Nothing contained in the Plan shall
constitute or be deemed a waiver of any Cause of Action that the Debtors or any Entity may hold against
any other Entity, including insurers under any policies of insurance, nor shall anything contained herein
constitute or be deemed a waiver by such insurers of any defenses, including coverage defenses, held by
such insurers.

                                      ARTICLE VII.
                         PROCEDURES FOR RESOLVING CONTINGENT,
                           UNLIQUIDATED, AND DISPUTED CLAIMS

A.      Disputed Claims Process.

         Notwithstanding section 502(a) of the Bankruptcy Code, and in light of the Unimpaired status of
all Allowed General Unsecured Claims under the Plan, except as required by the Plan, Holders of Claims
need not File Proofs of Claim, and the Reorganized Debtors and the Holders of Claims shall determine,
adjudicate, and resolve any disputes over the validity and amounts of such Claims in the ordinary course of
business as if the Chapter 11 Cases had not been commenced except that (unless expressly waived pursuant
to the Plan) the Allowed amount of such Claims shall be subject to the limitations or maximum amounts
permitted by the Bankruptcy Code, including sections 502 and 503 of the Bankruptcy Code, to the extent
applicable. All Proofs of Claim filed in these Chapter 11 Cases shall be considered objected to and Disputed
without further action by the Debtors. Upon the Effective Date, all Proofs of Claim filed against the
Debtors, regardless of the time of filing, and including Proofs of Claim filed after the Effective Date, shall
be deemed withdrawn and expunged, other than as provided below. Notwithstanding anything in this Plan
to the contrary, disputes regarding the amount of any Cure pursuant to section 365 of the Bankruptcy Code
and Claims that the Debtors seek to have determined by the Bankruptcy Court, shall in all cases be
determined by the Bankruptcy Court.

         For the avoidance of doubt, there is no requirement to File a Proof of Claim or Proof of Interest (or
move the Bankruptcy Court for allowance) to be an Allowed Claim or Allowed Interest, as
applicable, under the Plan. Notwithstanding the foregoing, Entities must File Cure objections as set forth
in Article V.C of the Plan to the extent such Entity disputes the amount of the Cure paid or proposed to be
paid by the Debtors or the Reorganized Debtors to a counterparty. Except as otherwise provided herein,
all Proofs of Claim filed after the Effective Date shall be disallowed and forever barred, estopped,
and enjoined from assertion, and shall not be enforceable against any Reorganized Debtor, without
the need for any objection by the Reorganized Debtors or any further notice to or action, order, or
approval of the Bankruptcy Court.

B.      Allowance of Claims.

       After the Effective Date and subject to the terms of this Plan, each of the Reorganized Debtors shall
have and retain any and all rights and defenses such Debtor had with respect to any Claim or Interest
immediately prior to the Effective Date. The Debtors may affirmatively determine to deem Unimpaired
Claims Allowed to the same extent such Claims would be allowed under applicable non-bankruptcy law.


                                                     38
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 43 of 59



C.      Claims Administration Responsibilities.

         Except as otherwise specifically provided in the Plan, after the Effective Date, the Reorganized
Debtors shall have the sole authority: (1) to File, withdraw, or litigate to judgment, objections to Claims or
Interests; (2) to settle or compromise any Disputed Claim without any further notice to or action, order, or
approval by the Bankruptcy Court; and (3) to administer and adjust the Claims Register to reflect any such
settlements or compromises without any further notice to or action, order, or approval by the Bankruptcy
Court. For the avoidance of doubt, except as otherwise provided herein, from and after the Effective Date,
each Reorganized Debtor shall have and retain any and all rights and defenses such Debtor had immediately
prior to the Effective Date with respect to any Disputed Claim or Interest.

         Any objections to Claims and Interests other than General Unsecured Claims shall be served and
filed on or before the 180th day after the Effective Date or by such later date as ordered by the Bankruptcy
Court. All Claims and Interests other than General Unsecured Claims not objected to by the end of such
180-day period shall be deemed Allowed unless such period is extended upon approval of the Bankruptcy
Court.

        Notwithstanding the foregoing, the Debtors and Reorganized Debtors shall be entitled to dispute
and/or otherwise object to any General Unsecured Claim in accordance with applicable nonbankruptcy law.
If the Debtors, or Reorganized Debtors dispute any General Unsecured Claim, such dispute shall be
determined, resolved, or adjudicated, as the case may be, in the manner as if the Chapter 11 Cases had not
been commenced. In any action or proceeding to determine the existence, validity, or amount of any
General Unsecured Claim, any and all claims or defenses that could have been asserted by the applicable
Debtor(s) or the Entity holding such General Unsecured Claim are preserved as if the Chapter 11 Cases had
not been commenced.

D.      Adjustment to Claims or Interests without Objection.

        Any duplicate Claim or Interest or any Claim or Interest that has been paid, satisfied, amended, or
superseded may be adjusted or expunged on the Claims Register by the Reorganized Debtors without the
Reorganized Debtors having to File an application, motion, complaint, objection, or any other legal
proceeding seeking to object to such Claim or Interest and without any further notice to or action, order, or
approval of the Bankruptcy Court.

E.      Disallowance of Claims or Interests.

        All Claims and Interests of any Entity from which property is sought by the Debtors under sections
542, 543, 550, or 553 of the Bankruptcy Code or that the Debtors or the Reorganized Debtors allege is a
transferee of a transfer that is avoidable under sections 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a)
of the Bankruptcy Code shall be disallowed if: (a) the Entity, on the one hand, and the Debtors or the
Reorganized Debtors, as applicable, on the other hand, agree or the Bankruptcy Court has determined by
Final Order that such Entity or transferee is liable to turn over any property or monies under any of the
aforementioned sections of the Bankruptcy Code; and (b) such Entity or transferee has failed to turn over
such property by the date set forth in such agreement or Final Order.




                                                     39
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 44 of 59



                                  ARTICLE VIII.
            SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

A.      Discharge of Claims and Termination of Interests.

          Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise specifically provided
in the Plan, the Confirmation Order, or in any contract, instrument, or other agreement or document created
or entered into pursuant to the Plan, the distributions, rights, and treatment that are provided in the Plan
shall be in complete satisfaction, discharge, and release, effective as of the Effective Date, of Claims
(including any Intercompany Claims resolved or compromised after the Effective Date by the Reorganized
Debtors), Interests, and Causes of Action of any nature whatsoever, including any interest accrued on
Claims or Interests from and after the Petition Date, whether known or unknown, against, liabilities of,
Liens on, obligations of, rights against, and Interests in, the Debtors or any of their assets or properties,
regardless of whether any property shall have been distributed or retained pursuant to the Plan on account
of such Claims or Interests, including demands, liabilities, and Causes of Action that arose before the
Effective Date, any liability (including withdrawal liability) to the extent such Claims or Interests relate to
services performed by employees of the Debtors prior to the Effective Date and that arise from a termination
of employment, any contingent or non-contingent liability on account of representations or warranties
issued on or before the Effective Date, and all debts of the kind specified in sections 502(g), 502(h), or
502(i) of the Bankruptcy Code, in each case whether or not: (1) a Proof of Claim based upon such debt or
right is Filed or deemed Filed pursuant to section 501 of the Bankruptcy Code; (2) a Claim or Interest based
upon such debt, right, or Interest is Allowed pursuant to section 502 of the Bankruptcy Code; or (3) the
Holder of such a Claim or Interest has accepted the Plan. The Confirmation Order shall be a judicial
determination of the discharge of all Claims and Interests subject to the occurrence of the Effective Date.

B.      Release of Liens.

        Except as otherwise provided in the New Credit Facilities Documents (including to the extent
any First Lien Term Loan Documents or Second Lien Term Loan Documents are amended and
restated or deemed to be New Credit Facilities Documents, including in connection with any pre-
existing mortgage, deed of trust, Lien, pledge, or other security interest that shall be carried forward,
continued, amended, or extended with respect to the Reorganized Debtors' assets, as set forth under
the New Credit Facilities Documents), the New ABL Facility Documents (including with respect to
the ABL Facility, to the extent any ABL Loan Documents are amended and restated or deemed to be
New ABL Facility Documents), this Plan, the Confirmation Order, or any contract, instrument,
release, or other agreement or document created pursuant to the Plan, on the Effective Date and
concurrently with the applicable distributions made pursuant to the Plan and, in the case of a Secured
Claim, satisfaction in full of the portion of the Secured Claim that is Allowed as of the Effective Date,
except for Other Secured Claims that the Debtors elect to reinstate in accordance with Article III.B.1
hereof, all mortgages, deeds of trust, Liens, pledges, or other security interests against any property
of the Estates shall be fully released and discharged, and all of the right, title, and interest of any
Holder of such mortgages, deeds of trust, Liens, pledges, or other security interests shall revert to the
Reorganized Debtors and their successors and assigns. Any Holder of such Secured Claim (and the
applicable agents for such Holder) shall be authorized and directed, at the sole cost and expense of
the Reorganized Debtors, to release any collateral or other property of any Debtor (including any
cash collateral and possessory collateral) held by such Holder (and the applicable agents for such
Holder), and to take such actions as may be reasonably requested by the Reorganized Debtors to
evidence the release of such Lien, including the execution, delivery, and filing or recording of such
releases. The presentation or filing of the Confirmation Order to or with any federal, state,
provincial, or local agency or department shall constitute good and sufficient evidence of, but shall
not be required to effect, the termination of such Liens.


                                                      40
       Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 45 of 59



C.     Releases by the Debtors.

        Notwithstanding anything contained in this Plan to the contrary, pursuant to section 1123(b)
of the Bankruptcy Code, in exchange for good and valuable consideration, the adequacy of which is
hereby confirmed, on and after the Effective Date, each Released Party is, and is deemed to be, hereby
conclusively, absolutely, unconditionally, irrevocably, and forever released and discharged by the
Debtors, the Reorganized Debtors, and their Estates, in each case on behalf of themselves and their
respective successors, assigns, and representatives, and any and all other Entities who may purport
to assert any Cause of Action, directly or derivatively, by, through, for, or because of the foregoing
Entities, from any and all Claims and Causes of Action, including any derivative claims, asserted or
assertable on behalf of the Debtors, the Reorganized Debtors, or their Estates, as applicable, whether
known or unknown, foreseen or unforeseen, matured or unmatured, existing or hereafter arising, in
law, equity, contract, tort or otherwise, that the Debtors, the Reorganized Debtors, or their Estates
would have been legally entitled to assert in their own right (whether individually or collectively) or
on behalf of the Holder of any Claim against, or Interest in, a Debtor, a Reorganized Debtor, their
Estates, or other Entity, based on or relating to, or in any manner arising from, in whole or in part,
the Debtors (including the Debtors’ capital structure, management, ownership, or operation thereof),
the purchase, sale, or rescission of any security of the Debtors or the Reorganized Debtors, the subject
matter of, or the transactions or events giving rise to, any Claim or Interest that is treated in this
Plan, the business or contractual arrangements between or among any Debtor and any Released
Party, the ownership and/or operation of the Debtors by any Released Party or the distribution of
any Cash or other property of the Debtors to any Released Party, the assertion or enforcement of
rights and remedies against the Debtors, the Debtors’ in- or out-of-court restructuring efforts, any
Avoidance Actions (but excluding Avoidance Actions brought as counterclaims or defenses to Claims
asserted against the Debtors by Released Parties other than the Consenting Stakeholders),
intercompany transactions between or among a Debtor or an Affiliate of a Debtor and another
Debtor or Affiliate of a Debtor, the Chapter 11 Cases, the formulation, preparation, dissemination,
negotiation, or filing of the RSA and related prepetition transactions, the Disclosure Statement, the
New Credit Facilities, the ABL Facility, the New ABL Facility, the Plan (including, for the avoidance
of doubt, the Plan Supplement), any other Definitive Documentation, or any Restructuring
Transaction, contract, instrument, release, or other agreement or document (including any legal
opinion requested by any Entity regarding any transaction, contract, instrument, document or other
agreement contemplated by the Plan or the reliance by any Released Party on the Plan or the
Confirmation Order in lieu of such legal opinion) relating to any of the foregoing, created or entered
into in connection with the RSA, the Disclosure Statement, the New Credit Facilities, the ABL
Facility, the New ABL Facility, the Plan, the Plan Supplement, before or during the Chapter 11 Cases,
any preference, fraudulent transfer, or other avoidance claim arising pursuant to chapter 5 of the
Bankruptcy Code or other applicable law, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the administration and implementation of the Plan,
including the issuance or distribution of Securities pursuant to the Plan, or the distribution of
property under the Plan or any other related agreement, or upon any other act or omission,
transaction, agreement, event, or other occurrence related or relating to any of the foregoing taking
place on or before the Effective Date. Notwithstanding anything to the contrary in the foregoing, the
releases set forth above do not release any post-Effective Date obligations of any party or Entity
under the Plan, the Confirmation Order, any Restructuring Transaction, or any document,
instrument, or agreement (including those set forth in the Plan Supplement) executed to implement
the Plan, including the New Credit Facilities Documents and the New ABL Facility Documents, or
any Claim or obligation arising under the Plan.

       Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant
to Bankruptcy Rule 9019, of the Debtor Release, which includes by reference each of the related

                                                  41
       Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 46 of 59



provisions and definitions contained in the Plan, and further, shall constitute the Bankruptcy Court’s
finding that the Debtor Release is: (a) in exchange for the good and valuable consideration provided
by each of the Released Parties, including, without limitation, the Released Parties’ substantial
contributions to facilitating the Restructuring Transactions and implementing the Plan; (b) a good
faith settlement and compromise of the Claims released by the Debtor Release; (c) in the best interests
of the Debtors and all Holders of Claims and Interests; (d) fair, equitable, and reasonable; (e) given
and made after due notice and opportunity for hearing; and (f) a bar to any of the Debtors, the
Reorganized Debtors, or the Debtors’ Estates asserting any Claim or Cause of Action released
pursuant to the Debtor Release.

D.      Releases by Holders of Claims and Interests.

         Notwithstanding anything contained in this Plan to the contrary, on and after the Effective
Date, in exchange for good and valuable consideration, the adequacy of which is hereby confirmed,
each Released Party is, and is deemed to be, hereby conclusively, absolutely, unconditionally,
irrevocably and forever, released and discharged by each Releasing Party from any and all Claims
and Causes of Action, in each case on behalf of themselves and their respective successors, assigns,
and representatives, and any and all Entities who may purport to assert any Claim or Cause of
Action, directly or derivatively, by, through, for, or because of the foregoing Entities, from any and
all Claims and Causes of Action, including any derivative claims, asserted or assertable on behalf of
any of the foregoing Entities, whether known or unknown, foreseen or unforeseen, matured or
unmatured, existing or hereafter arising, in law, equity, contract, tort, or otherwise, including any
derivative claims asserted or assertable on behalf of the Debtors, the Reorganized Debtors, or their
Estates, that such Entity would have been legally entitled to assert (whether individually or
collectively) or on behalf of the Holder of any Claim against, or Interest in, a Debtor, a Reorganized
Debtor, or their Estates or other Entity, based on or relating to, or in any manner arising from, in
whole or in part, the Debtors (including the capital structure, management, ownership, or operation
thereof), the purchase, sale, or rescission of any security of the Debtors or the Reorganized Debtors,
the subject matter of, or the transactions or events giving rise to, any Claim or Interest that is treated
in this Plan, the business or contractual arrangements between or among any Debtor and any
Released Party, the ownership and/or operation of the Debtors by any Released Party or the
distribution of any Cash or other property of the Debtors to any Released Party, the assertion or
enforcement of rights or remedies against the Debtors, the Debtors’ in- or out-of-court restructuring
efforts, any Avoidance Actions (but excluding Avoidance Actions brought as counterclaims or
defenses to Claims asserted against the Debtors), intercompany transactions between or among a
Debtor or an Affiliate of a Debtor and another Debtor or Affiliate of a Debtor, the Chapter 11 Cases,
the formulation, preparation, dissemination, negotiation, or filing of the RSA and related prepetition
transactions, the Disclosure Statement, the New Credit Facilities, the ABL Facility, the New ABL
Facility, the Plan (including, for the avoidance of doubt, the Plan Supplement), any other Definitive
Documentation, or any Restructuring Transaction, contract, instrument, release, or other agreement
or document (including any legal opinion requested by any Entity regarding any transaction,
contract, instrument, document or other agreement contemplated by the Plan or the reliance by any
Released Party on the Plan or the Confirmation Order in lieu of such legal opinion) relating to any
of the foregoing, created or entered into in connection with the RSA, the New Credit Facilities, the
ABL Facility, the New ABL Facility, the Disclosure Statement, the Plan, the Plan Supplement, before
or during the Chapter 11 Cases, any preference, fraudulent transfer, or other avoidance claim arising
pursuant to chapter 5 of the Bankruptcy Code or other applicable law, the filing of the Chapter 11
Cases, the pursuit of Confirmation, the pursuit of Consummation, the administration and
implementation of the Plan, including the issuance or distribution of Securities pursuant to the Plan,
or the distribution of property under the Plan or any other related agreement, or upon any other act
or omission, transaction, agreement, event, or other occurrence related or relating to any of the

                                                   42
       Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 47 of 59



foregoing taking place on or before the Effective Date. Notwithstanding anything to the contrary in
the foregoing, the releases set forth above do not release any post-Effective Date obligations of any
party or Entity under the Plan, the Confirmation Order, any Restructuring Transaction, or any
document, instrument, or agreement (including those set forth in the Plan Supplement) executed to
implement the Plan, including the New Credit Facilities Documents and the New ABL Facility
Documents, or any Claim or obligation arising under the Plan.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant
to Bankruptcy Rule 9019, of the Third-Party Release, which includes by reference each of the related
provisions and definitions contained herein, and, further, shall constitute the Bankruptcy Court’s
finding that the Third-Party Release is: (a) consensual; (b) essential to the Confirmation of the Plan;
(c) given in exchange for the good and valuable consideration provided by each of the Released
Parties, including, without limitation, the Released Parties’ substantial contributions to facilitating
the Restructuring Transactions and implementing the Plan; (d) a good faith settlement and
compromise of the Claims released by the Third-Party Release; (e) in the best interests of the Debtors
and their Estates; (f) fair, equitable, and reasonable; (g) given and made after due notice and
opportunity for hearing; and (h) a bar to any of the Releasing Parties asserting any Claim or Cause
of Action released pursuant to the Third-Party Release.

E.      Exculpation.

         Notwithstanding anything contained in this Plan to the contrary, to the fullest extent
permissible under applicable law and without affecting or limiting either the Debtor Release or the
Third-Party Release, effective as of the Effective Date, no Exculpated Party shall have or incur
liability or obligation for, and each Exculpated Party is hereby released and exculpated from any
Cause of Action for any claim related to any act or omission in connection with, relating to, or arising
out of, the Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, filing, or
termination of the RSA and related prepetition transactions, the Disclosure Statement, the New
Credit Facilities, the New ABL Facility, the Plan, the Plan Supplement, or any Restructuring
Transaction, contract, instrument, release or other agreement or document (including any legal
opinion requested by any Entity regarding any transaction, contract, instrument, document or other
agreement contemplated by the Plan or the reliance by any Released Party on the Plan or the
Confirmation Order in lieu of such legal opinion) relating to any of the foregoing, created or entered
into in connection with the RSA, the Disclosure Statement, the New Credit Facilities, the New ABL
Facility, the Plan, the Plan Supplement, before or during the Chapter 11 Cases, any preference,
fraudulent transfer, or other avoidance claim arising pursuant to chapter 5 of the Bankruptcy Code
or other applicable law, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit
of Consummation, the administration and implementation of the Plan, including the issuance or
distribution of Securities pursuant to the Plan, or the distribution of property under the Plan or any
other related agreement, or upon any other related act or omission, transaction, agreement, event, or
other occurrence taking place on or before the Effective Date, except for Claims related to any act or
omission that is determined in a Final Order by a court of competent jurisdiction to have constituted
actual fraud, willful misconduct, or gross negligence, but in all respects such Entities shall be entitled
to reasonably rely upon the advice of counsel with respect to their duties and responsibilities pursuant
to the Plan.

        The Exculpated Parties have, and upon confirmation of the Plan shall be deemed to have,
participated in good faith and in compliance with the applicable laws with regard to the solicitation
of votes and distribution of consideration pursuant to the Plan and, therefore, are not, and on account
of such distributions shall not be, liable at any time for the violation of any applicable law, rule, or



                                                   43
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 48 of 59



regulation governing the solicitation of acceptances or rejections of the Plan or such distributions
made pursuant to the Plan.

F.      Injunction.

         Except as otherwise expressly provided in the Plan or the Confirmation Order or for
obligations issued or required to be paid pursuant to the Plan or the Confirmation Order, all Entities
who have held, hold, or may hold Claims or Interests that have been released, discharged, or are
subject to exculpation are permanently enjoined, from and after the Effective Date, from taking any
of the following actions against, as applicable, the Debtors, the Reorganized Debtors, the Exculpated
Parties, or the Released Parties: (1) commencing or continuing in any manner any action or other
proceeding of any kind on account of or in connection with or with respect to any such Claims or
Interests; (2) enforcing, attaching, collecting, or recovering by any manner or means any judgment,
award, decree, or order against such Entities on account of or in connection with or with respect to
any such Claims or Interests; (3) creating, perfecting, or enforcing any encumbrance of any kind
against such Entities or the property or the Estates of such Entities on account of or in connection
with or with respect to any such Claims or Interests; (4) asserting any right of setoff, subrogation, or
recoupment of any kind against any obligation due from such Entities or against the property of such
Entities on account of or in connection with or with respect to any such Claims or Interests unless
such Holder has Filed a motion requesting the right to perform such setoff on or before the Effective
Date, and notwithstanding an indication of a Claim or Interest or otherwise that such Holder asserts,
has, or intends to preserve any right of setoff pursuant to applicable law or otherwise; and
(5) commencing or continuing in any manner any action or other proceeding of any kind on account
of or in connection with or with respect to any such Claims or Interests released or settled pursuant
to the Plan.

G.      Setoff and Recoupment Rights Preserved.

         Notwithstanding anything to the contrary, nothing shall modify the rights, if any, of any Holder of
Claims or any current or former party to an Executory Contract or Unexpired Lease, to assert any right of
setoff or recoupment that such party may have under applicable non-bankruptcy law.

H.      Protections Against Discriminatory Treatment.

        Consistent with section 525 of the Bankruptcy Code and the Supremacy Clause of the U.S.
Constitution, all Entities, including Governmental Units, shall not discriminate against the Reorganized
Debtors or deny, revoke, suspend, or refuse to renew a license, permit, charter, franchise, or other similar
grant to, condition such a grant to, discriminate with respect to such a grant against, the Reorganized
Debtors, or another Entity with whom the Reorganized Debtors have been associated, solely because each
Debtor has been a debtor under chapter 11 of the Bankruptcy Code, has been insolvent before the
commencement of the Chapter 11 Cases (or during the Chapter 11 Cases but before the Debtors are granted
or denied a discharge), or has not paid a debt that is dischargeable in the Chapter 11 Cases.

I.      Document Retention.

        On and after the Effective Date, the Reorganized Debtors may maintain documents in accordance
with their standard document retention policy, as may be altered, amended, modified, or supplemented by
the Reorganized Debtors.




                                                    44
           Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 49 of 59



J.         Reimbursement or Contribution.

         If the Bankruptcy Court disallows a Claim for reimbursement or contribution of an Entity pursuant
to section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that such Claim is contingent as of the
time of allowance or disallowance, such Claim shall be forever disallowed and expunged notwithstanding
section 502(j) of the Bankruptcy Code, unless prior to the Confirmation Date: (1) such Claim has been
adjudicated as non-contingent or (2) the relevant Holder of a Claim has Filed a non-contingent Proof of
Claim on account of such Claim and a Final Order has been entered prior to the Confirmation Date
determining such Claim as no longer contingent.

                                     ARTICLE IX.
                  CONDITIONS PRECEDENT TO CONSUMMATION OF THE PLAN

A.         Conditions Precedent to the Effective Date.

         It shall be a condition to the Effective Date of the Plan that the following conditions shall have been
satisfied or waived pursuant to the provisions of Article IX.B hereof:

             1. the Bankruptcy Court shall have entered the Confirmation Order and such order shall (a) be
     in form and substance reasonably acceptable to the Debtors, the Required Consenting Stakeholders, and
     the ABL Agent, and (b) not have been reversed, stayed, dismissed, or vacated;

           2. the Debtors shall have obtained all authorizations, consents, regulatory approvals, rulings, or
     documents that are necessary to implement and effectuate the Plan;

              3. the final version of the Plan Supplement and all of the schedules, documents, and exhibits
     contained therein shall have been Filed in a manner consistent in all material respects with the RSA and
     the Plan, and the Definitive Documentation shall have been executed and/or effectuated and contain
     certain terms, conditions, representations, warranties, and covenants consistent with the terms of the RSA
     (as applicable) and shall be in a form and substance reasonably acceptable to the Debtors and the Required
     Consenting Stakeholders;

             4. all professional fees and expenses of retained professionals required to be approved by the
     Bankruptcy Court shall have been paid in full or amounts sufficient to pay such fees and expenses after
     the Effective Date have been placed in the Professional Fee Escrow Account pending approval by the
     Bankruptcy Court;

             5. the RSA and the Backstop Commitment Letter shall remain in full force and effect;

             6. all fees and premiums payable pursuant to the RSA and the Backstop Commitment Letter
     shall have been paid;

             7. entry into the New Credit Facilities Documents, and all conditions precedent to the
     consummation of such New Credit Facilities Documents, shall have been waived or satisfied in
     accordance with their terms thereof and the closing of such New Credit Facilities Documents shall have
     occurred;

             8. entry into the New ABL Facility Documents, and all conditions precedent to the
     consummation of such New ABL Facility Documents, shall have been waived or satisfied in accordance
     with their terms thereof and the closing of such New ABL Facility Documents shall have occurred;



                                                         45
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 50 of 59



          9. the New Common Stock shall have been issued by Reorganized Belk Holdings;

         10. the Reorganized Debtors shall have procured or become insured under the New D&O
  Tail Coverage;

          11. to the extent invoiced, the payment in cash in full of all Restructuring Expenses;

          12. there shall not have been instituted or threatened or be pending any action, proceeding,
  application, claim, counterclaim or investigation (whether formal or informal) (or there shall not have
  been any material adverse development to any action, application, claim, counterclaim or proceeding
  currently instituted, threatened or pending) before or by any court, governmental, regulatory or
  administrative agency or instrumentality, domestic or foreign, or by any other person, domestic or foreign,
  in connection with the Restructuring Transactions that, in the reasonable judgment of the Debtors, the
  Required Consenting Lenders, and the Consenting Sponsors would prohibit, prevent, or restrict
  consummation of the Restructuring Transactions;

         13. an order, statute, rule, regulation, executive order, stay, decree, judgment or injunction shall
  not have been enacted, entered, issued, promulgated, enforced or deemed applicable by any court or
  governmental, regulatory or administrative agency or instrumentality, domestic or foreign, that, in the
  reasonable judgment of the Debtors, the Consenting Sponsor, and the Required Consenting Lenders,
  would prohibit, prevent, or restrict consummation of the Restructuring Transactions; and

           14. the Debtors shall have otherwise substantially consummated the Restructuring Transactions,
  and all transactions contemplated herein, in a manner consistent in all respects with the RSA and the Plan.

B.      Waiver of Conditions.

        The conditions to Confirmation and Consummation set forth in this Article IX may be waived by
the Debtors with the prior written consent of the Required Consenting Lenders and the Consenting Sponsors
(email shall suffice), without notice, leave, or order of the Bankruptcy Court or any formal action other than
proceedings to confirm or consummate the Plan; provided that the conditions relating to the ABL Facility
Claims, solely as they relate to the ABL Facility Claims, may only be waived with the consent of the ABL
Agent.

C.      Effect of Failure of Conditions.

        If Consummation does not occur, the Plan shall be null and void in all respects and nothing
contained in the Plan or the Disclosure Statement shall: (1) constitute a waiver or release of any Claims by
the Debtors, any Holders of Claims or Interests, or any other Entity; (2) prejudice in any manner the rights
of the Debtors, any Holders of Claims or Interests, or any other Entity; or (3) constitute an admission,
acknowledgment, offer, or undertaking by the Debtors, any Holders of Claims or Interests, or any other
Entity.

                                  ARTICLE X.
             MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

A.      Modification and Amendments.

       Except as otherwise specifically provided in the Plan and to the extent permitted by the RSA, the
Debtors reserve the right to modify the Plan with the prior written consent of the Consenting Sponsors and
the Required Consenting Lenders (such consent not to be unreasonably withheld), whether such


                                                     46
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 51 of 59



modification is material or immaterial, and seek Confirmation consistent with the Bankruptcy Code and, as
appropriate, not resolicit votes on such modified Plan; provided that any modification relating to the ABL
Facility Claims, solely as such modifications relate to the ABL Facility Claims, may only be waived with
the consent of the ABL Agent. Subject to those restrictions on modifications set forth in the RSA and the
Plan, and the requirements of section 1127 of the Bankruptcy Code, Rule 3019 of the Federal Rules of
Bankruptcy Procedure, and, to the extent applicable, sections 1122, 1123, and 1125 of the Bankruptcy
Code, each of the Debtors expressly reserves its respective rights to revoke or withdraw, or, to alter, amend,
or modify the Plan with respect to such Debtor, one or more times, after Confirmation, and, to the extent
necessary may initiate proceedings in the Bankruptcy Court to so alter, amend, or modify the Plan, or
remedy any defect or omission, or reconcile any inconsistencies in the Plan, the Disclosure Statement, or
the Confirmation Order, in such matters as may be necessary to carry out the purposes and intent of the
Plan.

B.      Effect of Confirmation on Modifications.

         Entry of a Confirmation Order shall mean that all modifications or amendments to the Plan since
the solicitation thereof are approved pursuant to section 1127(a) of the Bankruptcy Code and do not require
additional disclosure or resolicitation under Bankruptcy Rule 3019.

C.      Revocation or Withdrawal of Plan.

         To the extent permitted by the RSA, the Debtors reserve the right to revoke or withdraw the Plan
prior to the Confirmation Date and to File subsequent plans of reorganization. If the Debtors revoke or
withdraw the Plan, or if Confirmation or Consummation does not occur, then: (1) the Plan shall be null and
void in all respects; (2) any settlement or compromise embodied in the Plan (including the fixing or limiting
to an amount certain of any Claim or Interest or Class of Claims or Interests), assumption or rejection of
Executory Contracts or Unexpired Leases effected under the Plan, and any document or agreement executed
pursuant to the Plan, shall be deemed null and void; and (3) nothing contained in the Plan shall:
(a) constitute a waiver or release of any Claims or Interests; (b) prejudice in any manner the rights of such
Debtor or any other Entity; or (c) constitute an admission, acknowledgement, offer, or undertaking of any
sort by such Debtor or any other Entity.

                                          ARTICLE XI.
                                   RETENTION OF JURISDICTION

        Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective Date, on
and after the Effective Date, the Bankruptcy Court shall retain exclusive jurisdiction over all matters arising
out of, or relating to, the Chapter 11 Cases and the Plan pursuant to sections 105(a) and 1142 of the
Bankruptcy Code, including jurisdiction to:

         1.   allow, disallow, determine, liquidate, classify, estimate, or establish the priority, secured or
unsecured status, or amount of any Claim or Interest, including the resolution of any request for payment
of any Administrative Claim and the resolution of any and all objections to the secured or unsecured status,
priority, amount, or allowance of Claims or Interests;

        2.     decide and resolve all matters related to the granting and denying, in whole or in part, any
applications for allowance of compensation or reimbursement of expenses to Professionals authorized
pursuant to the Bankruptcy Code or the Plan;

        3.   resolve any matters related to: (a) the assumption, assumption and assignment, or rejection
of any Executory Contract or Unexpired Lease to which a Debtor is party or with respect to which a Debtor


                                                      47
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 52 of 59



may be liable and to hear, determine, and, if necessary, liquidate, any Claims arising therefrom, including
Cure pursuant to section 365 of the Bankruptcy Code; (b) any potential contractual obligation under any
Executory Contract or Unexpired Lease that is assumed; (c) the Reorganized Debtors amending,
modifying, or supplementing, after the Effective Date, pursuant to Article V hereof, any Executory
Contracts or Unexpired Leases to the list of Executory Contracts and Unexpired Leases to be assumed or
rejected or otherwise; and (d) any dispute regarding whether a contract or lease is or was executory or
expired;

        4.   ensure that distributions to Holders of Allowed Claims and Allowed Interests (as applicable)
are accomplished pursuant to the provisions of the Plan;

        5.     adjudicate, decide, or resolve any motions, adversary proceedings, contested or litigated
matters, and any other matters, and grant or deny any applications involving a Debtor that may be pending
on the Effective Date;

        6.    adjudicate, decide, or resolve any and all matters related to section 1141 of the Bankruptcy
Code;

        7.    enter and implement such orders as may be necessary to execute, implement, or consummate
the provisions of the Plan and all contracts, instruments, releases, indentures, and other agreements or
documents created in connection with the Plan or the Disclosure Statement;

        8.   enter and enforce any order for the sale of property pursuant to sections 363, 1123, or 1146(a)
of the Bankruptcy Code;

        9.    resolve any cases, controversies, suits, disputes, or Causes of Action that may arise in
connection with the Consummation, interpretation, or enforcement of the Plan or any Entity’s obligations
incurred in connection with the Plan;

        10. issue injunctions, enter and implement other orders, or take such other actions as may be
necessary to restrain interference by any Entity with Consummation or enforcement of the Plan;

        11. resolve any cases, controversies, suits, disputes, or Causes of Action with respect to the
releases, injunctions, exculpations, and other provisions contained in Article VIII hereof and enter such
orders as may be necessary or appropriate to implement such releases, injunctions, exculpations, and other
provisions;

         12. resolve any cases, controversies, suits, disputes, or Causes of Action with respect to the
repayment or return of distributions and the recovery of additional amounts owed by the Holder of a Claim
or Interest for amounts not timely repaid pursuant to Article VI.K hereof;

       13. enter and implement such orders as are necessary if the Confirmation Order is for any reason
modified, stayed, reversed, revoked, or vacated;

        14. determine any other matters that may arise in connection with or relate to the Plan, the
Disclosure Statement, the Confirmation Order, or any contract, instrument, release, indenture, or other
agreement or document created in connection with the Plan, the Plan Supplement, or the Disclosure
Statement;

        15.   enter an order concluding or closing the Chapter 11 Cases;



                                                    48
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 53 of 59



        16.   adjudicate any and all disputes arising from or relating to distributions under the Plan;

        17. consider any modifications of the Plan, to cure any defect or omission, or to reconcile any
inconsistency in any Bankruptcy Court order, including the Confirmation Order;

        18. determine requests for the payment of Claims and Interests entitled to priority pursuant to
section 507 of the Bankruptcy Code;

       19. hear and determine disputes arising in connection with the interpretation, implementation, or
enforcement of the Plan or the Confirmation Order, including disputes arising under agreements,
documents, or instruments executed in connection with the Plan;

        20. hear and determine matters concerning state, local, and federal taxes in accordance with
sections 346, 505, and 1146 of the Bankruptcy Code;

        21. hear and determine all disputes involving the existence, nature, scope, or enforcement of any
exculpations, discharges, injunctions and releases granted in the Plan, including under Article VIII hereof,
regardless of whether such termination occurred prior to or after the Effective Date;

        22.   enforce all orders previously entered by the Bankruptcy Court; and

        23.   hear any other matter not inconsistent with the Bankruptcy Code.

         As of the Effective Date, notwithstanding anything in this Article XI to the contrary, the New ABL
Facility shall be governed by the jurisdictional provisions therein and the Bankruptcy Court shall not retain
any jurisdiction with respect thereto.

                                          ARTICLE XII.
                                   MISCELLANEOUS PROVISIONS

A.      Immediate Binding Effect.

         Subject to Article IX.A hereof and notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062
or otherwise, upon the occurrence of the Effective Date, the terms of the Plan (including, for the avoidance
of doubt, the Plan Supplement) shall be immediately effective and enforceable and deemed binding
upon the Debtors, the Reorganized Debtors, and any and all Holders of Claims or Interests
(irrespective of whether such Claims or Interests are deemed to have accepted the Plan), all Entities that are
parties to or are subject to the settlements, compromises, releases, discharges, and injunctions described in
the Plan, each Entity acquiring property under the Plan, and any and all non-Debtor parties to Executory
Contracts and Unexpired Leases with the Debtors.

B.      Additional Documents.

        On or before the Effective Date, and subject to and consistent in all respects with the terms of the
RSA, the Debtors may File with the Bankruptcy Court such agreements and other documents as may be
necessary to effectuate and further evidence the terms and conditions of the Plan and the RSA. The Debtors
or the Reorganized Debtors, as applicable, and all Holders of Claims or Interests receiving distributions
pursuant to the Plan and all other parties in interest shall, from time to time, prepare, execute, and deliver
any agreements or documents and take any other actions as may be necessary or advisable to effectuate the
provisions and intent of the Plan.



                                                     49
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 54 of 59



C.      Payment of Statutory Fees.

        All fees payable pursuant to section 1930(a) of the Judicial Code, as determined by the Bankruptcy
Court at a hearing pursuant to section 1128 of the Bankruptcy Code, shall be paid by each of the
Reorganized Debtors (or the Disbursing Agent on behalf of each of the Reorganized Debtors) for each
quarter (including any fraction thereof) until the Chapter 11 Cases are converted, dismissed, or closed,
whichever occurs first.

D.      Statutory Committee and Cessation of Fee and Expense Payment.

        On the Effective Date, any statutory committee appointed in the Chapter 11 Cases shall dissolve
and members thereof shall be released and discharged from all rights and duties from or related to the
Chapter 11 Cases. The Reorganized Debtors shall no longer be responsible for paying any fees or expenses
incurred by the members of or advisors to any statutory committees after the Effective Date.

E.      Reservation of Rights.

         Except as expressly set forth in the Plan, the Plan shall have no force or effect unless the Bankruptcy
Court shall enter the Confirmation Order, and the Confirmation Order shall have no force or effect if the
Effective Date does not occur. None of the Filing of the Plan, any statement or provision contained in the
Plan, or the taking of any action by any Debtor with respect to the Plan, the Disclosure Statement, or the
Plan Supplement shall be or shall be deemed to be an admission or waiver of any rights of any Debtor with
respect to the Holders of Claims or Interests prior to the Effective Date.

F.      Successors and Assigns.

        The rights, benefits, and obligations of any Entity named or referred to in the Plan shall be binding
on, and shall inure to the benefit of any heir, executor, administrator, successor or assign, Affiliate, officer,
manager, director, agent, representative, attorney, beneficiaries, or guardian, if any, of each Entity.

G.      Notices.

        All notices, requests, and demands to or upon the Debtors to be effective shall be in writing
(including by facsimile transmission) and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when actually delivered or, in the case of notice by facsimile transmission,
when received and telephonically confirmed, addressed as follows:

        1.         if to the Debtors, to:

                   Belk, Inc.
                   2801 West Tyvola Road
                   Charlotte, North Carolina 28217
                   Attention:        Stacy S. Gray, Senior Vice President and General Counsel
                   E-mail address: Stacy_Gray@belk.com

                   with a copy (which shall not constitute notice) to:

                   Kirkland & Ellis LLP
                   601 Lexington Avenue
                   New York, New York 10022


                                                       50
Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 55 of 59



      Attention:        Joshua A. Sussberg, P.C.
                        Steven N. Serajeddini, P.C.
                        Judson A. Oswald, P.C.
                        Matthew Fagen
                        Yuli Wang
                        Rachael Bazinski
      E-mail address:   joshua.sussberg@kirkland.com
                        steven.serajeddini@kirkland.com;
                        judson.oswald@kirkland.com;
                        matthew.fagen@kirkland.com;
                        yuli.wang@kirkland.com;
                        rachael.bazinski@kirkland.com


2.    if to the Ad Hoc First Lien Term Lender Group:

      To each member of the Ad Hoc First Lien Term Lender Group at the addresses or e-mail
      addresses set forth in such member’s signature page to the RSA or a joinder thereto, as the
      case may be.

      with a copy (which shall not constitute notice) to:

      O’Melveny & Myers LLP
      Times Square Tower
      7 Times Square
      New York, New York 10036
      Attention:      Joseph Zujkowski
                      Daniel Shamah
                      Adam P. Haberkorn
      E-mail address: jzujkowski@omm.com
                      dshamah@omm.com
                      ahaberkorn@omm.com

         -and-

      O’Melveny & Myers LLP
      1999 Avenue of the Stars, 7th Floor
      Los Angeles, California 90067
      Attention:       David J. Johnson Jr.
      E-mail address: djohnson@omm.com

3.    if to the Ad Hoc Crossover Lender Group:

      To each member of the Ad Hoc Crossover Lender Group at the addresses or e-mail
      addresses set forth in such member’s signature page to the RSA or a joinder thereto, as the
      case may be.

      with a copy (which shall not constitute notice) to:




                                          51
Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 56 of 59



      Willkie Farr & Gallagher LLP
      787 Seventh Avenue
      New York, New York 10019
      Attention:       Matthew Feldman
                       Weston T. Eguchi
                       Debra Sinclair
      E-mail address: mfeldman@willkie.com
                       weguchi@willkie.com
                       dsinclair@willkie.com

4.    if to the Consenting Sponsors, to:

      To each Consenting Sponsor at the addresses or e-mail addresses set forth in such
      Consenting Sponsor’s signature page to the RSA or a joinder thereto, as the case may be.

      with a copy (which shall not constitute notice) to:

      Latham & Watkins, LLP
      885 3rd Avenue
      New York, New York 10022
      Attention:      George A. Davis
                      Michael W. Benjamin
                      Joshua A. Tinkelman
                      Ted A. Dillman
                      Ebba Gebisa
      E-mail address: george.davis@lw.com
                      michael.benjamin@lw.com
                      joshua.tinkelman@lw.com
                      ted.dillman@lw.com
                      ebba.gebisa@lw.com

5.    if to the ABL Agent, to:

      Bank of America, N.A.
      100 Federal Street
      Boston, Massachusetts 02110
      Attention:       Christine Hutchinson
      E-mail address: christine.hutchinson@bofa.com

      with a copy (which shall not constitute notice) to:

      Morgan, Lewis & Bockius LLP
      One Federal Street
      Boston, Massachusetts 02110
      Attention:       Julia Frost-Davies
                       Marjorie S. Crider
                       Christopher L. Carter
      E-mail address: julia.frost-davies@morganlewis.com
                       marjorie.crider@morganlewis.com
                       christopher.carter@morganlewis.com



                                           52
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 57 of 59



          After the Effective Date, the Debtors have authority to send a notice to Entities that to continue to
receive documents pursuant to Bankruptcy Rule 2002, such Entity must File a renewed request to receive
documents pursuant to Bankruptcy Rule 2002. After the Effective Date, the Debtors are authorized to limit
the list of Entities receiving documents pursuant to Bankruptcy Rule 2002 to those Entities who have Filed
such renewed requests.

H.      Term of Injunctions or Stays.

        Unless otherwise provided in the Plan or in the Confirmation Order, all injunctions or stays in effect
in the Chapter 11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code or any order of the
Bankruptcy Court, and extant on the Confirmation Date (excluding any injunctions or stays contained in
the Plan or the Confirmation Order) shall remain in full force and effect until the Effective Date. All
injunctions or stays contained in the Plan or the Confirmation Order shall remain in full force and effect in
accordance with their terms.

I.      Entire Agreement.

        Except as otherwise indicated, and without limiting the effectiveness of the RSA, the Plan
(including, for the avoidance of doubt, the Plan Supplement) supersedes all previous and contemporaneous
negotiations, promises, covenants, agreements, understandings, and representations on such subjects, all of
which have become merged and integrated into the Plan.

J.      Exhibits.

         All exhibits and documents included in the Plan Supplement are incorporated into and are a part of
the Plan as if set forth in full in the Plan. After the exhibits and documents are Filed, copies of such exhibits
and documents shall be available upon written request to the Debtors’ counsel at the address above or by
downloading such exhibits and documents from the Debtors’ restructuring website at
https://cases.primeclerk.com/belk or the Bankruptcy Court’s website at www.txs.uscourts.gov/bankruptcy.
To the extent any exhibit or document is inconsistent with the terms of the Plan, unless otherwise ordered
by the Bankruptcy Court, the non-exhibit or non-document portion of the Plan shall control.

K.      Nonseverability of Plan Provisions.

         If, prior to Confirmation, any term or provision of the Plan is held by the Bankruptcy Court to be
invalid, void, or unenforceable, the Bankruptcy Court shall have the power to alter and interpret such term
or provision to make it valid or enforceable to the maximum extent practicable, consistent with the original
purpose of the term or provision held to be invalid, void, or unenforceable, and such term or provision shall
then be applicable as altered or interpreted. Notwithstanding any such holding, alteration, or interpretation,
the remainder of the terms and provisions of the Plan will remain in full force and effect and will in no way
be affected, impaired, or invalidated by such holding, alteration, or interpretation. The Confirmation Order
shall constitute a judicial determination and shall provide that each term and provision of the Plan, as it
may have been altered or interpreted in accordance with the foregoing, is: (1) valid and enforceable
pursuant to its terms; (2) integral to the Plan and may not be deleted or modified without the Debtors’
consent, provided, that any such deletion or modification must be consistent with the RSA; and
(3) nonseverable and mutually dependent.

L.      Votes Solicited in Good Faith.

        Upon entry of the Confirmation Order, the Debtors will be deemed to have solicited votes on the
Plan in good faith and in compliance with the Bankruptcy Code, and pursuant to section 1125(e) of the


                                                       53
        Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 58 of 59



Bankruptcy Code, the Debtors and each of their respective Affiliates, agents, representatives, members,
principals, shareholders, officers, directors, managers, employees, advisors, and attorneys will be deemed
to have participated in good faith and in compliance with the Bankruptcy Code in the offer, issuance, sale,
and purchase of securities offered and sold under the Plan and any previous plan, and, therefore, neither
any of such parties or individuals or the Reorganized Debtors will have any liability for the violation of any
applicable law, rule, or regulation governing the solicitation of votes on the Plan or the offer, issuance, sale,
or purchase of the Securities offered and sold under the Plan and any previous plan.

M.      Closing of Chapter 11 Cases.

        Promptly after the full administration of the Chapter 11 Cases, the Reorganized Debtors shall File
with the Bankruptcy Court all documents required by Bankruptcy Rule 3022 and any applicable order of
the Bankruptcy Court to close the Chapter 11 Cases.

N.      Waiver or Estoppel.

         Each Holder of a Claim or Interest shall be deemed to have waived any right to assert any argument,
including the right to argue that its Claim or Interest should be Allowed in a certain amount, in a certain
priority, secured or not subordinated by virtue of an agreement made with the Debtors or their counsel, or
any other Entity, if such agreement was not disclosed in the Plan, the Disclosure Statement, or papers Filed
with the Bankruptcy Court prior to the Confirmation Date.




                                                       54
      Case 21-30630 Document 10 Filed in TXSB on 02/23/21 Page 59 of 59



Dated: February 23, 2021              BELK, INC.
                                      on behalf of itself and all other Debtors

                                      /s /William Langley
                                      William Langley
                                      Authorized Representative
                                      Belk, Inc.




                                     55
